Exhibit 10.3

[EXECUTION VERSION]

NORTHWEST PIPE COMPANY

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

--------------------------------------------------------------------------------

MAY 31, 2007

$15,000,000 8.75% SERIES A SENIOR SECURED NOTES DUE FEBRUARY 25, 2014

$60,000,000 PRIVATE SHELF FACILITY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page 1.    AUTHORIZATION OF ISSUE OF NOTES    1    1A.    Authorization of
Issue of Series A Notes.    1    1B.    Authorization of Issue of Shelf Notes.
   2 2.    PURCHASE AND SALE OF NOTES    2    2A.    [Intentionally Omitted].   
2    2B.    Purchase and Sale of Shelf Notes    2       2B(1).    Facility.    2
      2B(2).    Issuance Period.    3       2B(3).    Request for Purchase.    3
      2B(4).    Rate Quotes.    4       2B(5).    Acceptance.    4       2B(6).
   Market Disruption.    4       2B(7).    Facility Closings.    5       2B(8).
   Fees    6 3.    CONDITIONS OF CLOSING.    7    3A.    [Intentionally Omitted]
   7    3B.    Conditions to Each Closing    7       3B(1).    Representations
and Warranties; No Default.    7       3B(2).    Purchase Permitted by
Applicable Laws.    7       3B(3).    Payment of Fees.    8       3B(4).   
Delivery of Certain Documents.    8       3B(5).    Execution and Delivery of
Joinder Agreements.    9       3B(6).    No Material Adverse Effect.    9      
3B(7).    Private Placement Number.    9    3C.    Conditions to May 31, 2007
Amendment and Restatement    10       3C(1).    Bank Facility    10       3C(2).
   Other Documents    10       3C(3).    Delivery of Certificates of Insurance
and Binders.    10       3C(4).    Collateral    11       3C(5).    Amendment
and Restatement Structuring Fee    11       3C(6).    Payment of Legal Fees and
Expenses    11

 

i



--------------------------------------------------------------------------------

4.

   PREPAYMENTS.    11    4A.    Required Prepayments of Series A Notes.    11   
4B.    Required Prepayments of Shelf Notes.    12    4C.    Optional Prepayment.
   12    4D.    Payments Under Intercreditor Agreement.    12    4E.    Notice
of Optional Prepayment.    12    4F.    Partial Payments Pro Rata.    12    4G.
   Retirement of Notes.    13

5.

   AFFIRMATIVE COVENANTS.    13    5A.    Financial Statements; Notice of
Defaults.    13    5B.    Notices; Reports.    14    5C.    Inspection of
Property.    15    5D.    Information Required by Rule 144A.    15    5E.   
Maintenance of Properties; Preservation of Rights.    15    5F.    Compliance
With Laws.    16    5G.    Insurance.    16    5H.    Corporate Existence.    16
   5I.    Payment of Taxes and Claims.    16    5J.    Subsequent Guarantors.   
16    5K.    Maintenance of Most Favored Lender Status.    17    5L.    Further
Assurances.    18

6.

   NEGATIVE COVENANTS.    18    6A.    Financial Covenants.    18       6A(1).
   Consolidated Total Debt to EBITDA Ratio    18       6A(2).    Consolidated
Tangible Net Worth    18       6A(3).    Consolidated Fixed Charge Coverage
Ratio    18       6A(4).    Consolidated Senior Funded Debt to EBITDA Ratio   
18    6B.    Restricted Payments.    19    6C.    [Intentionally Omitted].    19
   6D.    Other Indebtedness.    19    6E.    Liens.    20    6F.    Loans,
Advances and Investments.    21    6G.    Merger and Consolidation; Transfer of
Assets.    22

 

ii



--------------------------------------------------------------------------------

   6H.    [Intentionally Omitted].    22    6I.    Sale of Stock and
Indebtedness of Subsidiaries.    22    6J.    Related Party Transactions.    23
   6K.    Compliance with Asset Coverage Ratio.    23    6L.    Permitted
Acquisition.    23    6M.    Use of Proceeds.    23    6N.    Terrorism
Sanctions Regulations    23 7.    EVENTS OF DEFAULT    24    7A.   
Acceleration.    24    7B.    Rescission of Acceleration.    27    7C.    Notice
of Acceleration or Rescission.    27    7D.    Other Remedies.    28 8.   
REPRESENTATIONS, COVENANTS AND WARRANTIES.    28    8A.    Organization.    28
   8B.    Financial Statements.    28    8C.    Actions Pending.    29    8D.   
Outstanding Debt.    29    8E.    Title to Properties.    29    8F.    Taxes.   
29    8G.    Conflicting Agreements and Other Matters.    30    8H.    Offering
of Notes.    30    8I.    Use of Proceeds.    30    8J.    ERISA.    31    8K.
   Governmental Consent.    31    8L.    Compliance With Laws.    31    8M.   
Disclosure.    31    8N.    Hostile Tender Offers.    32    8O.    Regulatory
Status.    32    8P.    Absence of Financing Statements.    32    8Q.   
Collateral Documents.    32    8R.    Foreign Assets Control Regulations, etc   
32 9.    REPRESENTATIONS OF THE PURCHASERS    33    9A.    Nature of Purchase.
   33

 

iii



--------------------------------------------------------------------------------

   9B.    Source of Funds.    33 10.    DEFINITIONS; ACCOUNTING MATTERS.    35
   10A.    Yield-Maintenance Terms    35    10B.    Other Terms    36    10C.   
Accounting Principles, Terms and Determinations.    49 11.    MISCELLANEOUS   
49    11A.    Note Payments.    49    11B.    Expenses.    50    11C.    Consent
to Amendments.    50    11D.    Form, Registration, Transfer and Exchange of
Notes; Lost Notes.    51    11E.    Persons Deemed Owners; Participations.    52
   11F.    Survival of Representations and Warranties; Entire Agreement    52   
11G.    Successors and Assigns.    52    11H.    Independence of Covenants.   
52    11I.    Notices.    52    11J.    Payments Due on Non-Business Days.    53
   11K.    Severability.    53    11L.    Descriptive Headings.    53    11M.   
Satisfaction Requirement.    53    11N.    Governing Law.    54    11O.   
Severalty of Obligations.    54    11P.    Counterparts.    54    11Q.   
Binding Agreement.    54    11R.    No Novation    54    11S.    Confidentiality
   54    11T.    Jury Waiver.    55    11U.    Personal Jurisdiction.    56   
11V.    Acknowledgment of Notice    56

 

iv



--------------------------------------------------------------------------------

Schedules and Exhibits

 

      Purchaser Schedule       Information Schedule

Schedule 6D

   —      Existing Indebtedness

Schedule 6E

   —      Existing Liens

Schedule 7A(xiii)

   —      Material Terms of POZ-LOK Class Action Settlement

Schedule 8G

   —      Debt Agreements Which Restrict the Incurrence of Indebtedness

Exhibit A-1

   —      Form of Series A Note

Exhibit A-2

   —      Form of Shelf Note

Exhibit B

   —      [Intentionally Omitted]

Exhibit C

   —      Form of Request for Purchase

Exhibit D

   —      Form of Confirmation of Acceptance

Exhibit E

   —      Form of Multiparty Guaranty

Exhibit F

   —      Form of Indemnity and Contribution Agreement

Exhibit G

   —      Form of Intercreditor Agreement

Exhibit H

   —      Form of Security Agreement

Exhibit I-1

   —      Form of Series A Legal Opinion

Exhibit I-2

   —      Form of Shelf Opinion

 

v



--------------------------------------------------------------------------------

NORTHWEST PIPE COMPANY

200 SW Market Street, Suite 1800

Portland, Oregon 97201

As of February 25, 2004

Amended and Restated as of

May 31, 2007

Prudential Investment Management, Inc.

The Prudential Insurance Company of America

Prudential Retirement Insurance and Annuity Company

Each Prudential Affiliate (as hereinafter defined)

        which becomes bound by certain provisions

        of this Agreement as hereinafter provided

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Ladies and Gentlemen:

The undersigned, Northwest Pipe Company, an Oregon corporation (the “Company”),
hereby agrees with you as follows:

 

1. AUTHORIZATION OF ISSUE OF NOTES

 

  1A. Authorization of Issue of Series A Notes.

The Company issued and sold its Series A Senior Secured Notes (the “Series A
Notes”) in the aggregate principal amount of $15,000,000, dated as of
February 25, 2004, to mature February 25, 2014, bearing interest on the unpaid
balance thereof from the date thereof until the principal thereof shall have
become due and payable at the rate of 8.75% per annum and on any overdue payment
of principal, interest or Yield-Maintenance Amount at the rate specified in the
Series A Notes, and substantially in the form of Exhibit A-1 attached hereto.

The terms “Series A Note” and “Series A Notes” as used herein shall include each
Series A Note delivered pursuant to any provision of this Agreement and each
Series A Note delivered in substitution or exchange for any such Series A Note
pursuant to any such provision. Certain capitalized terms used in this Agreement
are defined in paragraph 10; references to a paragraph are, unless otherwise
specified, to one of the paragraphs of this Agreement and references to an
“Exhibit” or “Schedule” are, unless otherwise specified, to one of the exhibits
or schedules attached to this Agreement.



--------------------------------------------------------------------------------

  1B. Authorization of Issue of Shelf Notes.

The Company has authorized the issue of additional senior secured promissory
notes (the “Shelf Notes”) in an aggregate principal amount of up to $60,000,000,
to be dated the date of issue thereof, to mature, in the case of each Shelf Note
so issued, no more than 10 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
7 years, to bear interest on the unpaid balance thereof from the date thereof at
the rate per annum, and to have such other particular terms, as shall be set
forth, in the case of each Shelf Note so issued, in the Confirmation of
Acceptance with respect to such Shelf Note delivered pursuant to paragraph
2B(5), and to be substantially in the form of Exhibit A-2 attached hereto.

The terms “Shelf Note” and “Shelf Notes” as used herein shall include each Shelf
Note delivered pursuant to any provision of this Agreement and each Shelf Note
delivered in substitution or exchange for any such Shelf Note pursuant to any
such provision. The terms “Note” and “Notes” as used herein shall include each
Series A Note and each Shelf Note delivered pursuant to any provision of this
Agreement and each Note delivered in substitution or exchange for any such Note
pursuant to any such provision. Notes which have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note),
(iv) the same interest rate, (v) the same interest payment periods and (vi) the
same date of issuance (which, in the case of a Note issued in exchange for
another Note, shall be deemed for these purposes the date on which such Note’s
ultimate predecessor Note was issued), are herein called a “Series” of Notes.

 

2. PURCHASE AND SALE OF NOTES

 

  2A. [Intentionally Omitted].

 

  2B. Purchase and Sale of Shelf Notes.

 

  2B(1). Facility.

Subject to paragraph 2B(2), PIM is willing to consider, in its sole discretion
and within limits which may be authorized for purchase by PIM and Prudential
Affiliates from time to time, the purchase of Shelf Notes pursuant to this
Agreement. The willingness of PIM to consider such purchase of Shelf Notes is
herein called the “Facility.” At any time, (i) $60,000,000, minus (ii) the
aggregate principal amount of Shelf Notes purchased and sold pursuant to this
Agreement prior to such time, minus (iii) the aggregate principal amount of
Accepted Shelf Notes which have not yet been purchased and sold hereunder prior
to such time is herein called the “Available Facility Amount” at such time. The
Company hereby acknowledges that, on the date of the amendment and restatement
hereof, the current Available Facility Amount is $35,000,000 (after giving
effect to the issuance and sale of the following Shelf Notes: (a) the Company’s
8.47% Series B Senior Secured Promissory Term Notes issued to Prudential and
PRIAC on June 21, 2004, to mature June 21, 2014, in the aggregate original
principal amount of $10,500,000, (b) the Company’s 7.36% Series C Senior Secured
Promissory Term Notes issued to Prudential and PRIAC on October 26, 2004, to
mature October 26,

 

2



--------------------------------------------------------------------------------

2014, in the aggregate original principal amount of $10,000,000, and (c) the
Company’s 7.32% Series D Senior Secured Promissory Term Notes issued to
Prudential on January 24, 2005, to mature January 24, 2015, in the aggregate
original principal amount of $4,500,000). NOTWITHSTANDING THE WILLINGNESS OF PIM
TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE
EXPRESS UNDERSTANDING THAT NEITHER PIM NOR ANY PRUDENTIAL AFFILIATE SHALL BE
OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES,
SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND
THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PIM OR ANY
PRUDENTIAL AFFILIATE.

 

  2B(2). Issuance Period.

Shelf Notes may be issued and sold pursuant to this Agreement until the earlier
of (i) the third anniversary of the date of the amendment and restatement hereof
(or if such day is not a Business Day, the Business Day next preceding such day)
and (ii) the thirtieth day after PIM shall have given to the Company, or the
Company shall have given to PIM, written notice stating that it elects to
terminate the issuance and sale of Shelf Notes pursuant to this Agreement (or if
such thirtieth day is not a Business Day, the Business Day next preceding such
thirtieth day). The period during which Shelf Notes may be issued and sold
pursuant to this Agreement is herein called the “Issuance Period.”

 

  2B(3). Request for Purchase.

The Company may from time to time during the Issuance Period make requests for
purchases of Shelf Notes (each such request being herein called a “Request for
Purchase”). Each Request for Purchase shall be made to PIM by facsimile or
overnight delivery service, and shall (i) specify the aggregate principal amount
of Shelf Notes covered thereby, which shall not be less than $5,000,000 and not
be greater than the Available Facility Amount at the time such Request for
Purchase is made, (ii) specify the principal amounts, final maturities (which
shall be no more than 10 years from the date of issuance), principal prepayment
dates and amounts (which shall result in an average life of no more than 7
years), and the Designated Spread of the Shelf Notes covered thereby,
(iii) specify the use of proceeds of such Shelf Notes, (iv) specify the proposed
day for the closing of the purchase and sale of such Shelf Notes, which shall be
a Business Day during the Issuance Period not less than 7 days and not more than
20 days after the making of such Request for Purchase, (v) specify the number of
the account and the name and address of the depository institution to which the
purchase prices of such Shelf Notes are to be transferred on the Closing Day for
such purchase and sale, (vi) certify that the representations and warranties
contained in paragraph 8 are true on and as of the date of such Request for
Purchase and that there exists on the date of such Request for Purchase no Event
of Default or Default and (vii) be substantially in the form of Exhibit C
attached hereto. Each Request for Purchase shall be in writing and shall be
deemed made when received by PIM.

 

3



--------------------------------------------------------------------------------

  2B(4). Rate Quotes.

Not later than five Business Days after the Company shall have given PIM a
Request for Purchase pursuant to paragraph 2B(3), PIM may, but shall be under no
obligation to, provide to the Company by telephone interest rate quotes for the
several principal amounts, maturities and principal prepayment schedules of
Shelf Notes specified in such Request for Purchase. Each such quote shall
represent the interest rate per annum payable on the outstanding principal
balance of such Shelf Notes, until such balance shall have become due and
payable, at which PIM or a Prudential Affiliate would be willing to purchase
such Shelf Notes at 100% of the principal amount thereof.

 

  2B(5). Acceptance.

Within 2 minutes after PIM shall have provided any interest rate quotes pursuant
to paragraph 2B(4), or such shorter period as PIM may specify to the Company
(such period herein called the “Acceptance Window”), the Company may, subject to
paragraph 2B(6), elect to accept such interest rate quotes as to not less than
$5,000,000 aggregate principal amount of the Shelf Notes specified in the
related Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying PIM by telephone or facsimile within the
Acceptance Window (but not earlier than 9:30 a.m. or later than 1:30 p.m. (or
such later time as PIM may agree), New York City local time) that the Company
elects to accept such interest rate quotes, specifying the Shelf Notes (each
such Shelf Note being herein called an “Accepted Shelf Note”) as to which such
acceptance (herein called an “Acceptance”) relates. The day the Company notifies
PIM of an Acceptance with respect to any Accepted Shelf Notes is herein called
the “Acceptance Day” for such Accepted Shelf Notes. Any interest rate quotes as
to which PIM does not receive an Acceptance within the Acceptance Window shall
expire, and no purchase or sale of Shelf Notes hereunder shall be made based on
such expired interest rate quotes. Subject to paragraphs 2B(2) and 2B(6) and the
other terms and conditions hereof, the Company agrees to sell to PIM or a
Prudential Affiliate, and PIM agrees to purchase, or to cause the purchase by a
Prudential Affiliate of, the Accepted Shelf Notes at 100% of the principal
amount of such Notes. As soon as practicable following the Acceptance Day, the
Company, PIM and each Prudential Affiliate which is to purchase any such
Accepted Shelf Notes will execute a confirmation of such Acceptance
substantially in the form of Exhibit D attached hereto (herein called a
“Confirmation of Acceptance”). If the Company should fail to execute and return
to PIM by facsimile a Confirmation of Acceptance with respect to any Accepted
Shelf Notes within two Business Days following receipt thereof from PIM by
facsimile, PIM may at its election at any time prior to its receipt thereof
cancel the closing with respect to such Accepted Shelf Notes by so notifying the
Company in writing by facsimile.

 

  2B(6). Market Disruption.

Notwithstanding the provisions of paragraph 2B(5), if PIM shall have provided
interest rate quotes pursuant to paragraph 2B(4) and thereafter, prior to the
time an Acceptance with respect to such quotes shall have been notified to PIM
in accordance with paragraph 2B(5), the domestic market for U.S. Treasury
securities or derivatives

 

4



--------------------------------------------------------------------------------

shall have closed or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally on the
New York Stock Exchange or in the domestic market for U.S. Treasury securities
or derivatives, then such interest rate quotes shall expire, and no purchase or
sale of Shelf Notes hereunder shall be made based on such expired interest rate
quotes. If the Company thereafter notifies PIM of the Acceptance of any such
interest rate quotes, such Acceptance shall be ineffective for all purposes of
this Agreement, and PIM promptly shall notify the Company that the provisions of
this paragraph 2B(6) are applicable with respect to such Acceptance.

 

  2B(7). Facility Closings.

Not later than 1:30 p.m. (New York City local time) on the Closing Day for any
Accepted Shelf Notes, the Company will deliver to each Purchaser listed in the
Confirmation of Acceptance relating thereto at the offices of Prudential Capital
Group, Four Embarcadero Center, Suite 2700, San Francisco, California 94111 (or
such other address as PIM may specify in writing), the Accepted Shelf Notes to
be purchased by such Purchaser in the form of one or more Notes in authorized
denominations as such Purchaser may request for each Series of Accepted Shelf
Notes to be purchased on such Closing Day, dated the Closing Day and registered
in such Purchaser’s name (or in the name of its nominee), against payment of the
purchase price thereof by transfer of immediately available funds for credit to
the account(s) specified in the Request for Purchase of such Shelf Notes. If the
Company fails to tender to any Purchaser the Accepted Shelf Notes to be
purchased by such Purchaser on the scheduled Closing Day for such Accepted Shelf
Notes as provided above in this paragraph 2B(7), or any of the conditions
specified in paragraph 3 shall not have been fulfilled by the time required on
such scheduled Closing Day, the Company shall, prior to 2:00 p.m., New York City
local time, on such scheduled Closing Day notify PIM (which notification shall
be deemed received by each Purchaser) in writing by facsimile whether (i) such
closing is to be rescheduled (such rescheduled date to be a Business Day during
the Issuance Period not less than one Business Day and not more than 10 Business
Days after such scheduled Closing Day (the “Rescheduled Closing Day”)) and
certify to PIM (which certification shall be for the benefit of each Purchaser)
that the Company reasonably believes that it will be able to comply with the
conditions set forth in paragraph 3 on such Rescheduled Closing Day and that the
Company will pay the Delayed Delivery Fee, if applicable, in accordance with
paragraph 2B(8)(iii) or (ii) such closing is to be canceled and the Company will
pay the Cancellation Fee as provided in paragraph 2B(8)(iv). In the event that
the Company shall fail to give such notice referred to in the preceding
sentence, PIM (on behalf of each Purchaser) may at its election, at any time
after 2:00 p.m., New York City local time, on such scheduled Closing Day, notify
the Company in writing by facsimile that such closing is to be canceled and the
Company is obligated to pay the Cancellation Fee as provided in paragraph
2B(8)(iv). Notwithstanding anything to the contrary contained in this Agreement,
the Company may elect to reschedule a closing with respect to any given Accepted
Shelf Notes on not more than one (1) occasion, unless PIM shall have otherwise
consented in writing.

 

5



--------------------------------------------------------------------------------

  2B(8). Fees.

2B(8)(i). Structuring Fee.

In consideration for the time, effort and expense involved in the preparation,
negotiation and execution of this Agreement, the Company will have paid to PIM,
on or before the Series A Closing Day, a non-refundable fee in the aggregate
amount of $175,000 (herein called the “Structuring Fee”).

2B(8)(ii). Draw Fees.

The Company will pay to PIM in immediately available funds a fee (herein called
a “Draw Fee”) on each Closing Day (other than the Series A Closing Day) in an
amount equal to 0.20% of the aggregate principal amount of Notes sold on such
Closing Day.

2B(8)(iii). Delayed Delivery Fee.

If the closing of the purchase and sale of any Accepted Shelf Note is delayed
for any reason beyond the original Closing Day for such Accepted Shelf Note, the
Company will pay to PIM on (x) the Cancellation Date or actual closing date of
such purchase and sale or (y) if earlier, the next Business Day following 90
days after the Acceptance Day for such Accepted Shelf Note, a fee (herein called
the “Delayed Delivery Fee”) calculated as follows:

(BEY—MMY) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Shelf Note; “MMY” means Money Market Yield, i.e., the
yield per annum on a commercial paper investment of the highest quality selected
by PIM on the date PIM receives notice of the delay in the closing for such
Accepted Shelf Note having a maturity date or dates the same as, or closest to,
the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by PIM each time such closing is delayed); “DTS” means
Days to Settlement, i.e., the number of actual days elapsed from and including
the original Closing Day with respect to such Accepted Shelf Note (in the case
of the first such payment with respect to such Accepted Shelf Note) or from and
including the date of the next preceding payment (in the case of any subsequent
delayed delivery fee payment with respect to such Accepted Shelf Note) to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Shelf Note for which such calculation is being
made. In no case shall the Delayed Delivery Fee be less than zero. Nothing
contained herein shall obligate any Purchaser to purchase any Accepted Shelf
Note on any day other than the Closing Day for such Accepted Shelf Note, as the
same may be rescheduled from time to time in compliance with paragraph 2B(7).

2B(8)(iv). Cancellation Fee.

If the Company at any time notifies PIM in writing that the Company is canceling
the closing of the purchase and sale of any Accepted Shelf Note, or if PIM
notifies the

 

6



--------------------------------------------------------------------------------

Company in writing under the circumstances set forth in the last sentence of
paragraph 2B(5) or the penultimate sentence of paragraph 2B(7) that the closing
of the purchase and sale of such Accepted Shelf Note is to be canceled, or if
the closing of the purchase and sale of such Accepted Shelf Note is not
consummated on or prior to the last day of the Issuance Period (the date of any
such notification, or the last day of the Issuance Period, as the case may be,
being herein called the “Cancellation Date”), the Company will pay the
Purchasers in immediately available funds an amount (the “Cancellation Fee”)
calculated as follows:

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by PIM) of
the Hedge Treasury Note(s) on the Cancellation Date over the bid price (as
determined by PIM) of the Hedge Treasury Notes(s) on the Acceptance Day for such
Accepted Shelf Note by (b) such bid price; and “PA” has the meaning ascribed to
it in paragraph 2B(8)(iii). The foregoing bid and ask prices shall be as
reported by such publicly available source of such market data as is then
customarily used by PIM. Each price shall be based on a U.S. Treasury security
having a par value of $100.00 and shall be rounded to the second decimal place.
In no case shall the Cancellation Fee be less than zero.

 

3. CONDITIONS OF CLOSING.

 

  3A. [Intentionally Omitted].

 

  3B. Conditions to Each Closing.

The obligation of any Purchaser to purchase and pay for any Notes is subject to
the satisfaction, on or before the applicable Closing Day, of the following
conditions:

 

  3B(1). Representations and Warranties; No Default.

The representations and warranties contained in this Agreement and each of the
other Transaction Documents shall be true on and as of the applicable Closing
Day (both before and after giving effect to the issuance and purchase of Notes
on such Closing Day); if the Company provides updated disclosure schedules
regarding the representations and warranties of paragraph 8, the same shall be
acceptable to PIM; and there shall exist on such Closing Day (both before and
after giving effect to the issuance and purchase of Notes on such Closing Day)
no Event of Default or Default.

 

  3B(2). Purchase Permitted by Applicable Laws.

The purchase of and payment for the Notes to be purchased by such Purchaser on
the applicable Closing Day (including the use of the proceeds of such Notes by
the Company) shall not violate any applicable law or governmental regulation
(including, without limitation, Section 5 of the Securities Act or Regulation T,
U or X of the Board of Governors of the Federal Reserve System) and shall not
subject such Purchaser to any tax (excluding taxes on the revenue and net income
of such Purchaser), penalty, liability

 

7



--------------------------------------------------------------------------------

or other onerous condition under or pursuant to any applicable law or
governmental regulation, and such Purchaser shall have received such
certificates or other evidence as it may reasonably request to establish
compliance with this condition.

 

  3B(3). Payment of Fees.

The Company shall have paid any fees due pursuant to or in connection with this
Agreement, including any Draw Fee due pursuant to paragraph 2B(8)(ii) and any
Delayed Delivery Fee due pursuant to paragraph 2B(8)(iii) and the reasonable
fees, charges and disbursements of the Purchasers’ special counsel. In addition,
all taxes due in connection with the preparation, execution, delivery, filing,
recordation, registration and notarization of any Transactions Documents or any
document furnished under or in connection with any Transactions Documents shall
have been paid in full by the Company and such Purchaser shall have received
evidence thereof reasonably satisfactory to such Purchaser.

 

  3B(4). Delivery of Certain Documents.

Each Purchaser shall have received (unless otherwise agreed by it):

(i) the Notes(s) to be purchased by such Purchaser;

(ii) Certified copies of the resolutions of the Board of Directors of each of
the Credit Parties authorizing the execution and delivery of the Transaction
Documents to which such Person is a party and, in the case of the Company,
authorizing the issuance of the Notes, and of all documents evidencing other
necessary corporate or similar action and governmental approvals, if any, with
respect to the Transaction Documents to which such Credit Party is a party and
the Notes (in the case of the Company);

(iii) a certificate of the Secretary or an Assistant Secretary of each of the
Credit Parties certifying the names and true signatures of the officers of such
Credit Party authorized to sign the Transaction Documents to which such Person
is a party and, in the case of the Company, the Notes, to be delivered
hereunder;

(iv) the Company shall have delivered to such Purchaser an Officer’s
Certificate, dated such Closing Day, certifying that the conditions specified in
paragraph 3B(1) have been satisfied;

(v) Certified copies of the Certificate of Incorporation or Articles of
Incorporation (or similar constitutive documents), as applicable, and By-laws of
each of the Credit Parties;

(vi) An opinion of Ater Wynne LLP, counsel to the Credit Parties (or such other
counsel designated by the Credit Parties and acceptable to the Purchaser(s))
substantially in the form of Exhibit I-1 (in the case of the Series A Notes) or
Exhibit I-2 (in the case of any Shelf Notes) attached hereto and as to such
other matters as such Purchaser may reasonably request. The Company

 

8



--------------------------------------------------------------------------------

hereby directs such counsel to deliver such opinion, agrees that the issuance
and sale of any Notes will constitute a reconfirmation of such direction and
understands and agrees that each Purchaser receiving such an opinion will and is
hereby authorized to rely on such opinion;

(vii) A good standing certificate for each Credit Party from the Secretaries of
State of each Credit Party’s state of formation, good standing certificates for
each Credit Party from such other states as such Purchaser may reasonably
request, and such other evidence of the status of each Credit Party as such
Purchaser may reasonably request, each dated as of a recent date;

(viii) Certified copies of Requests for Information or Copies (Form UCC-11) or
equivalent reports listing all effective financing statements which name any of
the Credit Parties (under their present name and previous names) as debtor and
which are filed in the offices of each Credit Party’s state of formation and any
other state as reasonably requested by such Purchaser, together with copies of
such financing statements; and

(ix) Additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

 

  3B(5). Execution and Delivery of Joinder Agreements.

Each Purchaser that at such time is not a party to the Intercreditor Agreement
(and each other party then required to be a party to the Intercreditor Agreement
pursuant to the terms thereof, if such party is not then a party to the
Intercreditor Agreement) shall execute and deliver a duly completed Joinder
Agreement (Secured Creditor) or a Joinder Agreement (Additional Credit Party)
(each as defined in the Intercreditor Agreement), as applicable, to the other
parties to the Intercreditor Agreement at such time and any other Persons
executing and delivering any such joinder agreements at such time.

 

  3B(6). No Material Adverse Effect.

Since (i) with respect to the closing for the Series A Notes, September 30,
2003, and (ii) with respect to the closing of any Shelf Notes, the last day of
the fiscal year of the Company most recently completed prior to the applicable
Closing Day with respect to which audited financial statements have been
delivered to the holders of the Notes, there shall not have occurred or be
threatened any condition, event or act which has had or could reasonably be
expected to result in a Material Adverse Effect.

 

  3B(7). Private Placement Number.

A Private Placement number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Notes to be purchased
by such Purchaser.

 

9



--------------------------------------------------------------------------------

  3C. Conditions to May 31, 2007 Amendment and Restatement.

The effectiveness of the amendment and restatement effected by this Agreement is
subject to the satisfaction of the following conditions:

 

  3C(1). Bank Facility.

The Company shall have delivered to PIM fully executed copies of the Bank Credit
Agreement and each of the other instruments and agreements executed and/or
delivered in connection therewith, each certified as true, correct and complete
by an Authorized Officer of the Company and with terms and conditions
satisfactory to PIM. Each of the conditions precedent in the Bank Credit
Agreement shall have been previously or concurrently satisfied as of the date of
the amendment and restatement hereof.

 

  3C(2). Other Documents.

PIM shall have received the following documents, each duly executed and
delivered by the party or parties thereto and in form and substance satisfactory
to PIM:

(i) the Second Amended and Restated Intercreditor and Collateral Agency
Agreement, dated as of the date of the amendment and restatement hereof, by and
among the Credit Parties, Prudential, PIM, PRIAC, the other holders from time to
time of the Notes, the Banks and the Collateral Agent, and each of the other
parties signatory thereto, in the form of Exhibit G hereto (as further amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”);

(ii) the Third Amended and Restated Security Agreement, dated as of the date of
the amendment and restatement hereof, by and between the Company, as grantor,
and the Collateral Agent, as secured party, for the benefit of the Banks,
Prudential, PIM, PRIAC and the other holders from time to time of Notes, in the
form of Exhibit H hereto (as it may be further amended, supplemented or
otherwise modified from time to time, the “Security Agreement”); and

(iii) such other certificates, documents and agreements as PIM may request
(including those referenced in paragraph 3B).

 

  3C(3). Delivery of Certificates of Insurance and Binders.

PIM shall have received a copy of a certificate of insurance from an independent
insurance broker, dated as of or near the date of the amendment and restatement
hereof, identifying insurers, types of insurance, insurance limits, policy
terms, and otherwise confirming that insurance has been obtained in accordance
with the provisions of this Agreement and the other Transaction Documents,
together with evidence satisfactory to such Purchasers that the Collateral Agent
has been named loss payee (on Form 438 BFU or a similar form) with respect to
the property insurance and an “additional insured” with respect to the general
liability insurance.

 

10



--------------------------------------------------------------------------------

  3C(4). Collateral.

The Collateral Documents shall be in full force and effect. All actions
necessary to perfect (and to maintain perfection of) the Liens of the Collateral
Agent in the Collateral (including, without limitation, the filing of all
appropriate financing statements and the recording of all appropriate documents
with appropriate governmental authorities) shall have been taken in accordance
with the terms and provisions of the Collateral Documents, to the extent that
such actions are permitted under applicable law. The Liens of the Collateral
Agent in the Collateral shall be valid and enforceable and the Collateral shall
be subject to no other Liens, other than Liens permitted pursuant to paragraph
6E. All recording, subscription and other similar fees, and all taxes and other
expenses related to such filings, registrations and recordings shall have been
paid, or caused to be paid, in full by the Company to the extent then required
in accordance with the terms of the Collateral Documents.

 

  3C(5). Amendment and Restatement Structuring Fee.

The Company shall have paid to, or as directed by, PIM in immediately available
funds, on or before the date of the amendment and restatement hereof, a
non-refundable structuring fee of $50,000.

 

  3C(6). Payment of Legal Fees and Expenses.

The Company shall have paid the reasonable fees, charges and disbursements of
Bingham McCutchen LLP, special counsel to Prudential, PIM and PRIAC, related to
the preparation and negotiation of this Agreement and the other documents
described in this Section 3C.

 

4. PREPAYMENTS.

The Series A Notes and any Shelf Notes shall be subject to required prepayment
as and to the extent provided in paragraphs 4A and 4B, respectively. The Series
A Notes and any Shelf Notes shall also be subject to prepayment under the
circumstances set forth in paragraph 4C and 4D.

 

  4A. Required Prepayments of Series A Notes.

Until the Series A Notes shall be paid in full, the Company shall apply to the
prepayment of the principal amount of the Series A Notes, without
Yield-Maintenance Amount, the sum of $2,142,857.14 on February 25 of each year,
commencing on February 25, 2008 through and including February 25, 2013, and
such principal amounts of the Series A Notes, together with interest thereon to
the payment dates, shall become due on such payment dates. The remaining unpaid
principal amount of the Series A Notes, together with interest accrued thereon,
shall become due on the maturity date of the Series A Notes.

 

11



--------------------------------------------------------------------------------

  4B. Required Prepayments of Shelf Notes.

Each Series of Shelf Notes shall be subject to required prepayments, if any, set
forth in the Notes of such Series.

 

  4C. Optional Prepayment.

The Notes of each Series shall be subject to prepayment, in whole at any time or
from time to time in part in (in integral multiples of $100,000 and in a minimum
amount of $1,000,000) at the option of the Company, at 100% of the principal
amount so prepaid plus interest thereon to the prepayment date and the
Yield-Maintenance Amount, if any, with respect to each such Note. Any partial
prepayment of a Series of the Notes pursuant to this paragraph 4C shall be
applied in satisfaction of remaining required payments of principal on a pro
rata basis.

 

  4D. Payments Under Intercreditor Agreement.

The Notes of each Series prepaid with a distribution made pursuant to the
Intercreditor Agreement shall be made at 100% of the principal amount so prepaid
plus interest thereon to the prepayment date and the Yield-Maintenance Amount,
if any, with respect to each such Note. Any partial prepayment of a Series of
the Notes pursuant to this paragraph 4D shall be applied in satisfaction of
remaining required payments of principal for such Series in the inverse order of
their scheduled due dates.

 

  4E. Notice of Optional Prepayment.

The Company shall give the holder of each Note of a Series to be prepaid
pursuant to paragraph 4C irrevocable written notice of such prepayment not less
than 5 Business Days prior to the prepayment date, specifying (i) such
prepayment date, (ii) the aggregate principal amount of the Notes of such Series
to be prepaid on such date, (iii) the principal amount of the Notes of such
Series held by such holder to be prepaid on that date and (iv) that such
prepayment is to be made pursuant to paragraph 4C. Notice of prepayment having
been given as aforesaid, the principal amount of the Notes specified in such
notice, together with interest thereon to the prepayment date and together with
the Yield-Maintenance Amount, if any, herein provided, shall become due and
payable on such prepayment date. The Company shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4C, give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each holder of the Notes of such Series which shall have
designated a recipient for such notices in the Purchaser Schedule attached
hereto or the applicable Confirmation of Acceptance or by notice in writing to
the Company.

 

  4F. Partial Payments Pro Rata.

In the case of each prepayment of less than the entire unpaid principal amount
of all outstanding Notes of any Series pursuant to paragraphs 4A, 4C or 4D, the
amount to be prepaid shall be applied pro rata to all outstanding Notes of such
Series according to the respective outstanding principal amounts thereof.

 

12



--------------------------------------------------------------------------------

  4G. Retirement of Notes.

The Company shall not, and shall not permit any of its Subsidiaries or
Affiliates to, prepay or otherwise retire in whole or in part prior to their
stated final maturity (other than by prepayment pursuant to paragraphs 4A, 4B,
4C or 4D or upon acceleration of such final maturity pursuant to paragraph 7A),
or purchase or otherwise acquire, directly or indirectly, Notes of any Series
held by any holder.

 

5. AFFIRMATIVE COVENANTS.

During the Issuance Period and so long thereafter as any Note or other amount
owing under this Agreement or any other Transaction Document shall remain
unpaid, the Company covenants as follows:

 

  5A. Financial Statements; Notice of Defaults.

The Company covenants that it will deliver to each holder of any Notes in
duplicate:

(i) within 60 days after the end of each quarterly fiscal period in each fiscal
year of the Company (other than the last quarterly period), consolidating (by
division and product line) and consolidated statements of income and cash flows
and a consolidated statement of shareholders’ equity of the Company and its
Subsidiaries for the period from the beginning of the current fiscal year to the
end of such quarterly period, and a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and prepared in accordance with
GAAP and certified by an authorized financial officer of the Company as fairly
presenting, in all material respects, the consolidated financial position of the
companies being reported on their consolidated results of operations and changes
in financial position, subject to changes resulting from year-end adjustments
and the absence of all required footnotes;

(ii) within 105 days after the end of each fiscal year, consolidating (by
division and product line) and consolidated statements of income and cash flows
and a consolidated statement of shareholders’ equity of the Company and its
Subsidiaries for such year, and a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such year, setting forth in each case in
comparative form corresponding consolidated figures from the preceding annual
audit, all in reasonable detail and prepared in accordance with GAAP and, as to
the consolidated statements, reported on by independent public accountants of
recognized national standing, selected by the Company whose report shall be
without a “going concern” or like qualification or exception and without
limitation as to scope of the audit and, as to the consolidating statements,
certified by an authorized financial officer of the Company as fairly
presenting, in all material respects, the consolidated financial position of the
companies being reported on their consolidated results of operations and changes
in financial position;

(iii) promptly upon their becoming available, (i) each financial statement,
report, notice or proxy statement sent by the Company or any Subsidiary to
public securities holders generally, and (ii) each regular or periodic report,
each registration statement (without exhibits except as expressly required by
such holder), and each prospectus and all amendments thereto filed by the

 

13



--------------------------------------------------------------------------------

Company or any Subsidiary with the Securities and Exchange Commission and of all
press releases and other statements made available generally by the Company or
any Subsidiary to the public concerning developments that are material in
relation to the business, operations, affairs, financial condition, assets,
properties or prospects of the Company and its Subsidiaries taken as a whole;

(iv) promptly upon receipt thereof, a copy of any other credit agreement or
similar agreement to which the Company or any Subsidiary is a party not
previously delivered pursuant to which the credit commitments available to the
Company or any Subsidiary, individually or in the aggregate, and/or outstanding
principal indebtedness incurred equals or exceeds $10,000,000, a copy of each
notice of default or noncompliance received by the Company or any of its
Subsidiaries with respect thereto, and promptly following execution and delivery
thereof, a copy of any amendment, waiver or other modification of any such
agreement;

(v) promptly upon receipt thereof, a copy of each other report submitted to the
Company or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Company or any
Subsidiary; and

(vi) with reasonable promptness, such other financial data as a holder of Notes
may reasonably request.

Together with each delivery of financial statements required by clause
(i) above, the Company will deliver to each holder of Notes an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6A, 6C, 6D,
6F, 6G, 6H and 6K and stating that there exists no Event of Default or Default,
or, if any Event of Default or Default exists, specifying the nature and period
of existence thereof and what action the Company proposes to take with respect
thereto

Together with each delivery of financial statements required by clause
(ii) above, the Company will deliver to each holder of Notes an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6A, 6C, 6D,
6F, 6G, 6H and 6K and stating that there exists no Event of Default or Default,
or, if any Event of Default or Default exists, specifying the nature and period
of existence thereof and what action the Company proposes to take with respect
thereto.

 

  5B. Notices; Reports.

The Company shall, and shall cause each Subsidiary to:

(i) As soon as practicable, and in any event no later than 5 days after (a) the
occurrence of any Default or Event of Default, (b) the institution of any
litigation, suit or administrative proceeding affecting the Company or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
or which involves a claim for monetary damages against the Company or any
Subsidiary in excess of $1,000,000 for any single claim or any series of related
claims, (c) any change in the name or the organizational structure of the
Company or any Subsidiary, (d) the occurrence of any “Reportable Event” or
“Prohibited Transaction” as defined under ERISA or any funding deficiency with
respect to any Plan, (e) any termination or cancellation of any insurance policy
which the Company or any Subsidiary is required to

 

14



--------------------------------------------------------------------------------

maintain under the terms of this Agreement or under the terms of any other
Transaction Documents (unless the same is replaced without interruption with
insurance that complies with the requirements of the Transaction Documents), or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting the Company’s or any
Subsidiary’s property or (g) any other event or circumstance which could
reasonably be expected to result in a Material Adverse Effect, it will deliver
to each holder of a Note an Officer’s Certificate specifying the nature and
period of existence thereof, the effect, if any, of such event or circumstance
on the results of operations, condition (financial or otherwise) or the ability
of each Credit Party to comply with the Transaction Documents to which such
Credit Party is a party, and what action the Company proposes to take with
respect thereto;

(ii) Promptly upon the transmission thereof by any Credit Party of any
information, reports, statements or other information provided by such Credit
Party to the Banks pursuant to the requirements of the Bank Credit Agreement, it
shall deliver a copy thereof to each holder of the Notes; and

(iii) [Intentionally Omitted].

 

  5C. Inspection of Property.

The Company covenants that it will permit any Person designated by any holder of
any Notes to visit and inspect any of the properties of the Company or its
Subsidiaries, to examine the corporate books and financial records of the
Company or its Subsidiaries and make copies thereof or extracts therefrom and to
discuss the affairs, finances and accounts of any of such Person with the
principal officers of such Person and its independent public accountants, all at
such reasonable times and as often as such holder may reasonably request. The
fees and costs of such visits, inspections and examinations shall be at the
expense of the Company if a Default or an Event of Default exists, or at the
expense of the holder of such Notes if no Default or Event of Default exists.

 

  5D. Information Required by Rule 144A.

The Company covenants that it will, upon the request of the holder of any Note,
provide such holder, and any qualified institutional buyer designated by such
holder, such financial and other information as such holder may reasonably
determine to be necessary in order to permit compliance with the information
requirements of Rule 144A under the Securities Act in connection with the resale
of Notes, except at such times as the Company is subject to and in compliance
with the reporting requirements of section 13 or 15(d) of the Exchange Act. For
the purpose of this paragraph 5D, the term “qualified institutional buyer” shall
have the meaning specified in Rule 144A under the Securities Act.

 

  5E. Maintenance of Properties; Preservation of Rights.

The Company covenants that it will, and will cause each of its Subsidiaries to,
(i) maintain and keep, or cause to be maintained and kept, all properties useful
or necessary to the business of the Company or such Subsidiary, as the case may
be, in reasonably good repair, working order and condition (other than ordinary
wear and tear), (ii) maintain and preserve all material licenses, permits,
governmental approvals, rights, privileges and franchises necessary

 

15



--------------------------------------------------------------------------------

for the conduct of its business, and (iii) comply with the material provisions
of its charter, bylaws or other similar constitutive documents pursuant to which
the Company or such Person is organized and/or which governs its continued
existence.

 

  5F. Compliance With Laws.

The Company covenants that it will, and will cause each of its Subsidiaries to,
comply in a timely fashion with all material applicable laws, rules,
regulations, decrees and orders of all federal, state or local courts or
governmental agencies, authorities, instrumentalities or regulatory bodies,
including the USA Patriot Act, all Environmental Laws and the Fair Labor
Standards Act, as amended.

 

  5G. Insurance.

The Company covenants that it will, and will cause each of its Subsidiaries to,
(i) maintain, insurance of the types and in amounts customarily carried in lines
of business similar to that the Company and its Subsidiaries, including but not
limited to fire, extended coverage, public liability, flood, property damage and
workers’ compensation, with all such insurance carried with companies and in
amounts satisfactory to the Required Holders, and (ii) deliver to the holders
from time to time of the Notes, at the request of any such holder, schedules
setting forth all insurance then in effect. Additionally, the Company will, and
will cause each of its Subsidiaries to, maintain such additional insurance as
may be required under the terms of any of the other Transaction Documents.

 

  5H. Corporate Existence.

Except to the extent permitted under paragraph 6G, the Company will, and will
cause each Subsidiary to, preserve and keep in full force and effect at all
times its corporate or other existence (as applicable).

 

  5I. Payment of Taxes and Claims.

The Company will, and will cause each Subsidiary to, pay and discharge when due
all taxes, assessments and other governmental charges imposed upon it or any of
its properties or assets or in respect of any of its franchises, business,
income or profits before any penalty or interest accrues thereon, including
without limitation federal and state income taxes and state and local property
taxes and assessments and all claims (including claims for labor services,
materials and supplies) for sums that have become due and payable and which by
law have or might become a Lien upon any of its properties or assets; provided,
that no such charge or claim need be paid if subject to a Good Faith Contest.

 

  5J. Subsequent Guarantors.

(i) Within 10 days after any Credit Party’s acquisition or formation of a Person
that becomes a Major Domestic Subsidiary or within 10 days after any
determination that any Domestic Subsidiary has become a Major Domestic
Subsidiary, or (ii) concurrently with any Subsidiary’s becoming a guarantor or
co-obligor of any of the Secured Obligations (as defined in the Intercreditor
Agreement), the Company will cause such Person to (a) become a party to the

 

16



--------------------------------------------------------------------------------

Multiparty Guaranty, the Indemnity and Contribution Agreement, the Security
Agreement (or an additional security agreement substantially similar to the
Security Agreement) and the Intercreditor Agreement and (b) execute and deliver
to each holder of Notes such opinions of counsel, certificates accompanying
authorizing resolutions and corporate or similar documents, and such other
financing statements, landlord/mortgagee waivers and other agreements,
instruments and other documents as the Required Holders may reasonably request,
each of foregoing in form and substance satisfactory to the Required Holders.
Notwithstanding the foregoing, within 10 days after any determination by the
Required Holders that (1) the book value of the assets of the Company (exclusive
of its Subsidiaries), together with the book value of the assets of any then
existing parties to the Multiparty Guaranty, in each case as at the end of the
most recently ended fiscal quarter, do not collectively constitute at least 90%
of the book value of the assets of the Company and its Subsidiaries on a
consolidated basis as at the end of the most recently ended fiscal quarter, or
(2) the Consolidated EBITDA (determined solely with respect to the Company
(exclusive of its Subsidiaries)), together with the Consolidated EBITDA
determined solely with respect to any then existing parties to the Multiparty
Guaranty, in each case for the most recently ended four consecutive fiscal
quarters, does not collectively constitute at least 90% of the Consolidated
EBITDA for the most recently ended four consecutive fiscal quarters, then the
Company shall cause such Domestic Subsidiaries to execute and deliver to each
holder of Notes the documents described in clauses (a) and (b) of the
immediately preceding sentence so that (A) the book value of the assets of the
Company (exclusive of its Subsidiaries) and the parties to the Multiparty
Guaranty constitute at least 90% of the book value of the assets of the Company
and its Subsidiaries on a consolidated basis and (B) the Consolidated EBITDA
(determined solely with respect to the Company (exclusive of its Subsidiaries)),
together with the Consolidated EBITDA determined solely with respect to any then
existing parties to the Multiparty Guaranty collectively constitute at least 90%
of the Consolidated EBITDA.

 

  5K. Maintenance of Most Favored Lender Status.

If at any time any Principal Lending Agreement shall include any covenant,
undertaking, restriction or other provision (or any thereof shall be amended or
otherwise modified) that is not contained in this Agreement or would be more
beneficial to the holders of Notes than any analogous covenant, undertaking,
restriction or provision contained in this Agreement (any such covenant,
undertaking, restriction or provision, an “Additional Covenant”), then the
Company shall provide a Most Favored Lender Notice to the holders of the Notes.
Thereupon, unless waived in writing by the Required Holders within five (5) days
of receipt of such notice by the holders of the Notes, such Additional Covenant
shall be deemed automatically incorporated by reference into this Agreement,
mutatis mutandis, as if set forth fully herein, without any further action
required on the part of any Person, effective as of the date when such
Additional Covenant became effective under such Principal Lending Agreement.
Thereafter, upon the request of the Required Holders, the Company shall enter
into any additional agreement or amendment to this Agreement reasonably
requested by such Required Holders evidencing any of the foregoing. Any
Additional Covenant incorporated into this Agreement pursuant to this paragraph
5K shall remain unchanged herein notwithstanding any subsequent waiver,
amendment or other modification of such Additional Covenant (except to the
extend that any such waiver, amendment or modification adds another Additional
Covenant) under the applicable Principal Lending Agreement.

 

17



--------------------------------------------------------------------------------

  5L. Further Assurances.

The Company shall execute and acknowledge (or cause to be executed or
acknowledged) and deliver to the Collateral Agent, for the benefit of the
holders from time to time of Notes, all documents, and take all actions that may
be requested by the Collateral Agent to confirm the rights created or now or
hereafter intended to be created under the Transaction Documents, or otherwise
to carry out the purposes of the Transaction Documents and the transactions
contemplated thereunder.

 

6. NEGATIVE COVENANTS.

During the Issuance Period and so long thereafter as any Note or other amount
owing under this Agreement or any other Transaction Document shall remain
unpaid, the Company covenants as follows:

 

  6A. Financial Covenants.

 

  6A(1). Consolidated Total Debt to EBITDA Ratio.

(a) The Company will not permit the ratio of (i) Consolidated Total Debt on the
last day of each fiscal quarter to (ii) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Company ended on such date, to be
greater than 4.00:1.00.

(b) The Company will not, at any time during any fiscal quarter, other than the
last day of such fiscal quarter, permit the ratio of (i) Consolidated Total Debt
at such time to (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company then most recently ended, to be greater than
4.30:1.00.

 

  6A(2). Consolidated Tangible Net Worth.

The Company will not, at any time, permit Consolidated Tangible Net Worth to be
less than the sum of (i) $167,500,000, plus (ii) 50% of the consolidated net
income of the Company and its Subsidiaries (but only if a positive number) for
each fiscal quarter of the Company ended after December 31, 2006 through and
including the most recently ended fiscal quarter of the Company at such time,
plus (iii) 100% of the net proceeds from any Equity Offering of the Company
consummated after the date of the amendment and restatement hereof.

 

  6A(3). Consolidated Fixed Charge Coverage Ratio.

The Company will not permit the Consolidated Fixed Charge Coverage Ratio
calculated as of the end of each fiscal quarter to be less than 1.35:1.00 at
such time.

 

  6A(4). Consolidated Senior Funded Debt to EBITDA Ratio.

(a) The Company will not permit the ratio of (i) Consolidated Senior Funded Debt
on the last day of each fiscal quarter to (ii) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Company ended on such date, to
be greater than 3.50:1.00.

 

18



--------------------------------------------------------------------------------

(b) The Company will not, at any time during any fiscal quarter, other than the
last day of such fiscal quarter, permit the ratio of (i) Consolidated Senior
Funded Debt at such time to (ii) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company then most recently ended, to be
greater than 3.80:1.00.

 

  6B. Restricted Payments.

The Company will not declare, make or pay, or commit to declare, make or pay,
any Restricted Payment.

 

  6C. [Intentionally Omitted].

 

  6D. Other Indebtedness.

Neither the Company nor any of its Subsidiaries shall create, incur, assume or
permit to exist any Debt except:

(i) Debt in existence on the date of the amendment and restatement hereof and
disclosed on Schedule 6D hereto;

(ii) Debt evidenced by the Notes or under this Agreement or the Multiparty
Guaranty;

(iii) Debt secured by Purchase Money Liens (exclusive of any Debt described in
clause (i) of this paragraph 6D); provided that the aggregate principal amount
of such Debt (A) incurred during any year shall not exceed $10,000,000, and
(B) shall not exceed $25,000,000 in the aggregate at any time;

(iv) [Intentionally Omitted].

(v) Debt incurred under the Bank Credit Agreement and Guarantees of such Debt
pursuant to the requirements thereof; provided that (a) the aggregate commitment
amount thereunder and the aggregate principal amount of such Debt shall not, at
any time, exceed $110,000,000, and (b) each obligor and lender thereof is party
to, and such Debt is subject to, the terms of the Intercreditor Agreement;

(vi) Debt incurred to finance the exercise of purchase options or to otherwise
purchase assets or property subject to leases under which the Company is a
party; and

(vii) Other unsecured Debt not exceeding $25,000,000 in the aggregate.

(viii) Debt incurred to renew, refinance, refund or replace any Debt described
in paragraphs 6D(i), 6D(iii), 6D(v), 6D(vi) or 6D(vii), provided that (a)

 

19



--------------------------------------------------------------------------------

the principal amount of such Debt is not increased or the maturity thereof
reduced in connection with such renewal, refinancing, refunding or replacement,
and (b) the Debt from the renewal, refinancing, refunding or replacement of the
Debt described in paragraph 6D(v) shall be subject to the Intercreditor
Agreement.

 

  6E. Liens.

Neither the Company nor any of its Subsidiaries shall create, assume or allow
any Lien on property of the Company or any Subsidiary now or hereafter acquired,
except:

(i) Liens for taxes, assessments or other governmental levies or charges not yet
due or which are subject to a Good Faith Contest;

(ii) Purchase Money Liens on equipment and/or real estate acquired after
February 25, 2004 securing Debt permitted under paragraph 6D(iii);

(iii) statutory liens of landlords and liens of carriers, warehousemen,
mechanics and materialmen incurred in the ordinary course of business that do
not secure Debt and are for sums not yet due or which are subject to a Good
Faith Contest;

(iv) Liens (other than any Lien imposed by ERISA) incurred, or deposits made, in
the ordinary course of business, such as workers’ compensation liens or
statutory liens; provided, however, that such Liens were not incurred or made in
connection with the borrowing of money or the obtaining of advances or credit;

(v) minor survey exceptions or minor encumbrances, easements or reservations and
related Liens incurred in the ordinary course of business which do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Company or any Subsidiary;

(vi) deposits or pledges required in the ordinary course of business under
workers’ compensation statutes or other insurance;

(vii) Liens in existence on the date of the amendment and restatement hereof and
disclosed on Schedule 6E hereto;

(viii) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Company;

(ix) Liens granted in favor of the Collateral Agent under the Collateral
Documents securing the Secured Obligations (as defined in the Intercreditor
Agreement);

(x) Liens securing Debt permitted under paragraph 6D(vi); and

 

20



--------------------------------------------------------------------------------

(xi) Liens created after the date of the amendment and restatement hereof in
connection with the renewal, refinancing, refunding or replacement of the Liens
listed on Schedule 6E or Liens securing Debt permitted under paragraph 6D(iii)
or paragraph 6D(vi); provided that (a) the principal amount of Debt secured by
such Lien immediately prior to such renewal, refinancing, refunding or
replacement is not increased or the maturity thereof reduced, (b) such Lien is
not extended to any other property, and (c) immediately after such renewal,
refinancing, refunding or replacement, no Default or Event of Default would
exist.

 

  6F. Loans, Advances and Investments.

Neither the Company nor any Subsidiary shall make or permit to remain
outstanding any capital contributions, loans, advances or investments
(collectively, “Investments”), except the following:

(i) Investments in direct obligations of the United States of America or
obligations fully guaranteed by the United States of America; provided that such
obligations mature within one (1) year from the date acquired;

(ii) Investments in certificates of deposit maturing within one (1) year from
the date acquired and issued by a bank or trust company organized under the laws
of the United States or any of its states, rated at least AA by S&P or Aa2
Moody’s, and having capital, surplus and undivided profits aggregating at least
$750,000,000;

(iii) Investments in commercial paper rated at least A1 by S&P or P1 by Moody’s
and maturing not more than two hundred and seventy (270) days from the date
acquired;

(iv) capital contributions, loans, advances and investments: (A) from or by the
Company to or in its Subsidiaries or (B) between Subsidiaries;

(v) travel and other business advances to officers and employees of the Company
or any Subsidiary in the ordinary course of business in an aggregate amount not
exceeding $500,000;

(vi) capital contributions, loans, advances or investments in connection with
acquisitions permitted under paragraph 6L;

(vii) Investments in joint ventures; provided and for so long as no joint
venture is engaged to any substantial extent in any business other than the
businesses in which the Company and its Subsidiaries are engaged as of May 20,
2005 and businesses reasonably related thereto or in furtherance thereof; and
provided, further, that the aggregate original amount of such Investments does
not exceed $7,000,000; and

 

21



--------------------------------------------------------------------------------

(viii) other capital contributions, loans, advances and investments not to
exceed $5,000,000 in the aggregate.

 

  6G. Merger and Consolidation; Transfer of Assets.

The Company will not, and will not permit any Subsidiary to, consolidate or
merge with or into, or Transfer any of its assets to, any other Person, except
that, so long as no Default or Event of Default has occurred and is continuing
or would result from any such event:

(i) any Subsidiary may consolidate or merge with or into the Company; provided
that the Company is the continuing or surviving corporation;

(ii) any Subsidiary may consolidate or merge with or into any other Domestic
Subsidiary of the Company;

(iii) the Company may consolidate or merge with any other solvent corporation;
provided that (a) the Company shall be the continuing or surviving corporation;

(iv) any Subsidiary may Transfer assets to the Company or another Domestic
Subsidiary of the Company;

(v) the Company or any Subsidiary may sell inventory in the ordinary course of
business;

(vi) the Company or any Subsidiary may otherwise Transfer assets; provided that
after giving effect thereto (a) the Annual Percentage of Assets Transferred
pursuant to this clause (vi) shall not exceed 10%, and (b) the Cumulative
Percentage of Assets Transferred pursuant to this clause (vi) shall not exceed
20%; and

(vii) any Subsidiary may consolidate or merge with another Person if otherwise
permitted under paragraph 6L; provided that the continuing or surviving Person
following such consolidation or merger is a Subsidiary.

 

  6H. [Intentionally Omitted].

 

  6I. Sale of Stock and Indebtedness of Subsidiaries.

The Company will not, and will not permit any Subsidiary to, sell or otherwise
dispose of, or part with control of, any shares of stock, partnership interests,
membership interests or other equity interests in, or indebtedness of, any
Subsidiary (in the case of the Company) or any other Subsidiary (in the case of
a Subsidiary), except (i) to the Company or another Subsidiary that is a
Wholly-Owned Subsidiary, and (ii) the sale of all equity interests and
indebtedness of any Subsidiary at the time owned by or owed to the Company and
one or more Subsidiaries sold as an entirety; provided that in the case of the
immediately preceding clause (ii), (a) such sale or other disposition is treated
as a Transfer of assets of such Subsidiary and is permitted by paragraph 6G, and
(b) at the time of such sale, such Subsidiary shall not own, directly or

 

22



--------------------------------------------------------------------------------

indirectly, any equity interests or indebtedness of any other Subsidiary (unless
all of the equity interests and indebtedness of such other Subsidiary owned,
directly or indirectly, by the Company and all Subsidiaries are simultaneously
being sold as permitted by this paragraph 6I).

 

  6J. Related Party Transactions.

The Company will not, and will not permit any Subsidiary to, directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, pay or agree to pay any management, advisory, consulting
or other fees to, or otherwise deal with, in the ordinary course of business or
otherwise, any Related Party other than on fair and reasonable terms and
conditions at least as favorable to the Company or such Subsidiary as those that
would be obtained through an arm’s-length negotiation with an unaffiliated third
party.

 

  6K. Compliance with Asset Coverage Ratio.

The Company will not permit the Asset Coverage Ratio, measured on the last day
of each fiscal quarter of the Company, to be less than 1.00:1.00. If the Company
is out of compliance with this covenant, the Company may cure the resulting
default by repaying Debt of the Company within two Business Days of learning of
such non-compliance in an amount at least sufficient to bring itself into
compliance with this covenant (assuming that such amount repaid had been in fact
repaid on the applicable date of measurement of this covenant).

 

  6L. Permitted Acquisition.

The Company will not, and will not permit any Subsidiary to, acquire any Person,
all or substantially all of the property of a Person or a business line or
division of a Person (whether by merger, acquisition of all or substantially all
of the assets of any other Person, stock or other equity purchase, investment or
otherwise) if (a) the Total Acquisition Consideration of such acquisition when
aggregated with the Total Acquisition Consideration of all acquisitions
consummated by the Company and its Subsidiaries during the then current fiscal
year exceeds 10% of consolidated total assets of the Company and its
Subsidiaries determined as of the end of the immediately prior fiscal year of
the Company, (b) a Default or an Event of Default shall have occurred and is
continuing or would result therefrom, or (c) such acquisition has not been
approved by the Board of Directors of such Person being acquired or is otherwise
considered “hostile” by the Required Holders.

 

  6M. Use of Proceeds.

The Company will not use any of the proceeds from the sale of the Notes except,
in the case of the Series A Notes for the purposes set forth in paragraph 8I
and, in the case of any Shelf Notes, for the purpose set forth in the applicable
Request for Purchase. In no event will the proceeds from the sale of any Notes
be used to fund a Hostile Tender Offer.

 

  6N. Terrorism Sanctions Regulations.

The Company covenants that it will not, and will not permit any Subsidiary to,
(i) become a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or in
Section 1 of the Anti-Terrorism Order or (ii) engage in any dealings or
transactions with any such Persons.

 

23



--------------------------------------------------------------------------------

7. EVENTS OF DEFAULT.

 

  7A. Acceleration.

If any of the following events shall occur and be continuing for any reason
whatsoever (and whether such occurrence shall be voluntary or involuntary or
come about or be effected by operation of law or otherwise):

(i) the Company defaults in the payment of any principal of, or
Yield-Maintenance Amount payable with respect to, any Note when the same shall
become due, either by the terms thereof or otherwise as herein provided; or

(ii) the Company defaults in the payment of any interest on any Note for more
than 5 days after the date due; or

(iii) any Credit Party or any Subsidiary of a Credit Party defaults (whether as
primary obligor or as guarantor or other surety) in any payment of principal of
or interest on any other obligation for money borrowed (or any Capitalized Lease
Obligation, any obligation under a conditional sale or other title retention
agreement, any obligation issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage or any obligation
under notes payable or drafts accepted representing extensions of credit) beyond
any period of grace provided with respect thereto, or any Credit Party or any
Subsidiary of a Credit Party fails to perform or observe any other agreement,
term or condition contained in any agreement under which any such obligation is
created (or if any other event thereunder or under any such agreement shall
occur and be continuing) and the effect of such failure or other event is to
cause, or to permit the holder or holders of such obligation (or a trustee on
behalf of such holder or holders) to cause, such obligation to become due (or to
be repurchased by any Credit Party or any Subsidiary of a Credit Party) prior to
any stated maturity; provided that the aggregate amount of all obligations as to
which such a payment default shall occur and be continuing or such a failure or
other event causing or permitting acceleration (or resale to any Credit Party or
any Subsidiary of a Credit Party) shall occur and be continuing exceeds
$1,000,000; or

(iv) any representation or warranty made by any Credit Party herein or in any of
the other Transaction Documents, or by any Credit Party or any of the officers
of any such Credit Party in any writing furnished in connection with or pursuant
to this Agreement or any of the other Transaction Documents shall be false in
any material respect on the date as of which made; or

(v) the Company fails to perform or observe any agreement contained in
paragraphs 5B(i)(a), 5J or paragraph 6; or

 

24



--------------------------------------------------------------------------------

(vi) any Credit Party fails to perform or observe any other agreement, term or
condition contained herein or in any other Transaction Document and such failure
shall not be remedied within 30 days (or, if longer, the applicable grace period
provided therein) after any Responsible Officer obtains actual knowledge
thereof; or

(vii) any Credit Party or any Subsidiary of any Credit Party makes an assignment
for the benefit of creditors or is generally not paying its debts as such debts
become due; or

(viii) any decree or order for relief in respect of any Credit Party or any
Subsidiary of any Credit Party is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect (herein called
the “Bankruptcy Law”), of any jurisdiction; or

(ix) any Credit Party or any Subsidiary of any Credit Party petitions or applies
to any tribunal for, or consents to, the appointment of, or taking possession
by, a trustee, receiver, custodian, liquidator or similar official of any Credit
Party or any Subsidiary of any Credit Party, or of any substantial part of the
assets of any such Person, or commences a voluntary case under the Bankruptcy
Law of the United States or any proceedings (other than proceedings for the
voluntary liquidation and dissolution of a Subsidiary) relating to any Credit
Party or any Subsidiary of any Credit Party under the Bankruptcy Law of any
other jurisdiction; or

(x) any such petition or application is filed, or any such proceedings are
commenced, against any Credit Party or any Subsidiary of any Credit Party and
such Credit Party or Subsidiary by any act indicates its approval thereof,
consent thereto or acquiescence therein, or an order, judgment or decree is
entered appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or

(xi) any order, judgment or decree is entered in any proceedings against any
Credit Party or any Subsidiary of any Credit Party decreeing the dissolution of
such Credit Party or Subsidiary and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

(xii) any order, judgment or decree is entered in any proceedings against any
Credit Party or any Subsidiary of any Credit Party decreeing a split-up of such
Credit Party which requires the divestiture of assets representing a substantial
part, or the divestiture of the stock of a Subsidiary whose assets represent a
substantial part, of the consolidated assets of the Company and its Subsidiaries
(determined in accordance with generally accepted accounting principles) or
which requires the divestiture of assets, or stock of a Subsidiary, which shall
have contributed a substantial part of the consolidated net income of

 

25



--------------------------------------------------------------------------------

the Company and its Subsidiaries (determined in accordance with generally
accepted accounting principles) for any of the three fiscal years then most
recently ended, and such order, judgment or decree remains unstayed and in
effect for more than 60 days; or

(xiii) except for the judgment entered approving the settlement of the POZ-LOK
class action litigation, the material terms and conditions of which are set
forth on Schedule 7A(xiii), one or more final judgments in an aggregate amount
in excess of $1,000,000 (to the extent not fully insured by an insurance carrier
rated “A” or better by A.M. Best Co. that has expressly acknowledged coverage
thereof) is rendered against any Credit Party or any Subsidiary of any Credit
Party and, within 30 days after entry thereof, any such judgment is not
discharged or execution thereof stayed pending appeal, or within 30 days after
the expiration of any such stay, such judgment is not discharged; or

(xiv)(A) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (B) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Credit Party, any
Subsidiary of any Credit Party or any ERISA Affiliate that a Plan may become a
subject of such proceedings, (C) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans of any Credit Party or any Subsidiary of any Credit Party, determined in
accordance with Title IV of ERISA, shall exceed $1,000,000, (D) any Credit
Party, any Subsidiary of any Credit Party or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (E) any Credit Party, any Subsidiary of any Credit Party
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (F) any Credit
Party, any Subsidiary of any Credit Party establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would materially increase the liability of any Credit Party or any
Subsidiary of any Credit Party thereunder; and any such event or events
described in clauses (A) through (F) above, either individually or together with
any other such event or events, could reasonably be expected to have a Material
Adverse Effect; or

(xv) any of the Transaction Documents shall cease for any reason to be in full
force and effect or any party thereto (other than the Collateral Agent or any
holder from time to time of a Note) shall purport to disavow its obligations
thereunder, shall declare that it does not have any further obligation
thereunder or shall contest the validity or enforceability thereof; or

(xvi) any Collateral Document shall cease for any reason (other than pursuant to
the terms thereof) to create a valid security interest in the Collateral

 

26



--------------------------------------------------------------------------------

purported to be covered thereby or such security interest shall for any reason
cease to be a perfected and first priority security interest subject only to
Liens permitted under paragraph 6E; or

(xvii) a Change in Control shall occur;

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note may at its option during the
continuance of such Event of Default, by notice in writing to the Company,
declare all of the Notes held by such holder to be, and all of the Notes held by
such holder shall thereupon be and become, immediately due and payable at par
together with interest accrued thereon and together with the Yield-Maintenance
Amount, if any, payable with respect to such Notes, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Company,
(b) if such event is an Event of Default specified in clause (viii), (ix) or
(x) of this paragraph 7A with respect to the Company, all of the Notes at the
time outstanding shall automatically become immediately due and payable together
with interest accrued thereon and together with the Yield-Maintenance Amount, if
any, payable with respect to the Notes, without presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Company and (c) with
respect to any event constituting an Event of Default (including an Event of
Default described in clause (i) or (ii) of this paragraph 7A), the Required
Holder(s) of the Notes of any Series may at its or their option during the
continuance of such Event of Default, by notice in writing to the Company,
declare all of the Notes of such Series to be, and all of the Notes of such
Series shall thereupon be and become, immediately due and payable together with
interest accrued thereon and together with the Yield-Maintenance Amount, if any,
with respect to each Note of such Series, without presentment, demand, protest
or notice of any kind, all of which are hereby waived by the Company.

 

  7B. Rescission of Acceleration.

At any time after any or all of the Notes of any Series shall have been declared
immediately due and payable pursuant to paragraph 7A, the Required Holder(s) of
the Notes of such Series may, by notice in writing to the Company, rescind and
annul such declaration and its consequences if (i) the Company shall have paid
all overdue interest on the Notes of such Series, the principal of and
Yield-Maintenance Amount, if any, payable with respect to any Notes of such
Series which have become due otherwise than by reason of such declaration, and
interest on such overdue interest and overdue principal and Yield-Maintenance
Amount at the rate specified in the Notes of such Series, (ii) the Company shall
not have paid any amounts which have become due solely by reason of such
declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to paragraph 11C, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the Notes
of such Series or this Agreement. No such rescission or annulment shall extend
to or affect any subsequent Event of Default or Default or impair any right
arising therefrom.

 

  7C. Notice of Acceleration or Rescission.

Whenever any Note shall be declared immediately due and payable pursuant to
paragraph 7A or any such declaration shall be rescinded and annulled pursuant to
paragraph 7B, the Company shall forthwith give written notice thereof to the
holder of each Note at the time outstanding.

 

27



--------------------------------------------------------------------------------

  7D. Other Remedies.

If any Event of Default or Default shall occur and be continuing, the holder of
any Note may proceed to protect and enforce its rights under this Agreement and
such Note and the other Transaction Documents by exercising such remedies as are
available to such holder in respect thereof under applicable law, either by suit
in equity or by action at law, or both, whether for specific performance of any
covenant or other agreement contained in this Agreement or any other Transaction
Document or in aid of the exercise of any power granted in this Agreement or any
other Transaction Document. No remedy conferred in this Agreement or any other
Transaction Document upon the holder of any Note is intended to be exclusive of
any other remedy, and each and every such remedy shall be cumulative and shall
be in addition to every other remedy conferred herein, in any other Transaction
Document or now or hereafter existing at law or in equity or by statute or
otherwise.

 

8. REPRESENTATIONS, COVENANTS AND WARRANTIES.

The Company represents, covenants and warrants as follows:

 

  8A. Organization.

The Company is a corporation duly organized and existing in good standing under
the laws of its state of incorporation, each other Credit Party is duly
organized and existing in good standing under the laws of the jurisdiction in
which it is formed, and each Credit Party has the power to own its respective
property and to carry on its respective business as now being conducted.

 

  8B. Financial Statements.

The Company has furnished each Purchaser of the Series A Notes and any Accepted
Shelf Notes with the following financial statements: (i) consolidated balance
sheets of the Company and its Subsidiaries as at December 31st in each of the
three fiscal years of the Company most recently completed prior to the date as
of which this representation is made or repeated to such Purchaser (other than
fiscal years completed within 105 days prior to such date for which audited
financial statements have not been released) and consolidating (by division and
product line) and consolidated statements of income and cash flows and a
consolidated statement of shareholders’ equity of the Company and its
Subsidiaries for each such year, all reported on by PricewaterhouseCoopers LLP
and (ii) consolidated balance sheets of the Company and its Subsidiaries as at
the end of the quarterly period (if any) most recently completed prior to such
date and after the end of such fiscal year (other than quarterly periods
completed within 60 days prior to such date for which financial statements have
not been released) and the comparable quarterly period in the preceding fiscal
year and consolidating (by division and product line) consolidated statements of
income and cash flows and a consolidated statement of shareholders’ equity for
the periods from the beginning of the fiscal years in which such quarterly
periods are included to the end of such quarterly periods, prepared by the
Company. Such financial statements (including any related schedules and/or
notes) are true and

 

28



--------------------------------------------------------------------------------

correct in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments and the absence of all required
footnotes), have been prepared in accordance with GAAP consistently followed
throughout the periods involved and show all liabilities, direct and contingent,
of the Company and its Subsidiaries required to be shown in accordance with such
principles. The balance sheets fairly present the consolidated condition of the
Company and its Subsidiaries as at the dates thereof, and the statements of
income, stockholders’ equity and cash flows fairly present the results of the
operations of the Company and its Subsidiaries and their cash flows for the
periods indicated. There has been no material adverse change in the business,
property or assets, financial condition or operations of the Company or its
Subsidiaries taken as a whole since (a) with respect to the closing of the
Series A Notes, September 30, 2003, and (b) with respect to the closing of any
Shelf Notes, the end of the most recent fiscal year for which such audited
financial statements have been furnished.

 

  8C. Actions Pending.

There is no action, suit, investigation or proceeding pending or, to the
knowledge of the Company, threatened against any of the Credit Parties or any
Subsidiaries or any properties or rights of such Persons, by or before any
court, arbitrator or administrative or governmental body which would reasonably
be expected to have a Material Adverse Effect.

 

  8D. Outstanding Debt.

The Credit Parties do not have outstanding any Debt except as permitted by
paragraphs 6A(1), 6A(4) and 6D. There exists no default under the provisions of
any instrument evidencing such indebtedness or of any agreement relating
thereto.

 

  8E. Title to Properties.

Each of the Credit Parties and Subsidiaries has good and marketable title to its
respective real properties (other than properties which it leases) and good and
merchantable title to all of its other respective properties and assets (other
than properties which it leases), including the properties and assets reflected
in the most recent audited balance sheet referred to in paragraph 8B (other than
properties and assets disposed of in the ordinary course of business), subject
to no Lien of any kind except Liens permitted by paragraph 6E. All leases
necessary in any material respect for the conduct of the respective businesses
of the Credit Parties and Subsidiaries are valid and subsisting and are in full
force and effect.

 

  8F. Taxes.

Each of the Credit Parties has filed all federal, state and other income tax
returns which, to the best knowledge of the officers such Credit Parties are
required to be filed, and each has paid all taxes as shown on such returns and
on all assessments received by it to the extent that such taxes have become due,
except such taxes as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP. The Company has no knowledge of any pending assessments or adjustments of
its income tax payable with respect to any year that could, with reasonable
likelihood, have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

  8G. Conflicting Agreements and Other Matters.

Neither the execution and delivery of this Agreement, the Notes or any other
Transaction Document, nor the offering, issuance and sale of the Notes, nor the
fulfillment by the Credit Parties of, nor the compliance by the Credit Parties
with, the terms and provisions hereof and of the Notes will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien upon any of the properties or assets of any Credit Party or Subsidiary
pursuant to the charter or by-laws of any such Person, any award of any
arbitrator or any agreement (including any agreement with stockholders of such
Persons), instrument, order, judgment, decree, statute, law, rule or regulation
to which such Person is subject. Neither the Credit Parties nor any Subsidiary
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing indebtedness of such Person, any agreement relating
thereto or any other contract or agreement (including its charter) which limits
the amount of, or otherwise imposes restrictions on the incurring of,
indebtedness of such Person of the type to be evidenced by the Notes or created
by the Multiparty Guaranty except as set forth in the agreements listed in
Schedule 8G attached hereto (as such Schedule 8G may have been modified from
time to time by written supplements thereto delivered by the Company to PIM).

 

  8H. Offering of Notes.

Neither the Company nor any agent acting on its behalf has, directly or
indirectly, offered the Notes or any similar security of the Company for sale
to, or solicited any offers to buy the Notes or any similar security of the
Company from, or otherwise approached or negotiated with respect thereto with,
any Person other than not more than 10 Institutional Investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance, offer or sale of the Notes to the provisions
of Section 5 of the Securities Act or to the provisions of any securities or
Blue Sky law of any applicable jurisdiction.

 

  8I. Use of Proceeds.

The proceeds of the Series A Notes have been used to (i) refinance a portion of
certain existing Debt of the Company and (ii) provide working capital and funds
for other corporate purposes. None of the proceeds of the sale of any Notes has
been or will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any “margin stock”
as defined in Regulation U of the Board of Governors of the Federal Reserve
System (herein called “margin stock”) or for the purpose of maintaining,
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any stock that is then currently a margin stock or for any other
purpose which would constitute the purchase of such Notes a “purpose credit”
within the meaning of such Regulation U. Neither the Company nor any agent
acting on its behalf has taken or will take any action which might cause this
Agreement or the Notes to violate Regulation U, Regulation T or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Exchange Act, in each case as in effect now or as the same may hereafter be
in effect.

 

30



--------------------------------------------------------------------------------

  8J. ERISA.

No accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any Plan
(other than a Multiemployer Plan). No liability to the Pension Benefit Guaranty
Corporation has been or is expected by the Credit Parties, any Subsidiary or any
ERISA Affiliate to be incurred with respect to any Plan (other than a
Multiemployer Plan) by the Credit Parties, any Subsidiary or any ERISA Affiliate
which is or would be materially adverse to the business, property or assets,
condition (financial or otherwise) or operations of the Credit Parties and
Subsidiaries taken as a whole. Neither the Credit Parties, any Subsidiary nor
any ERISA Affiliate has incurred or presently expects to incur any withdrawal
liability under Title IV of ERISA with respect to any Multiemployer which is or
would be materially adverse to the business, property or assets, condition
(financial or otherwise) or operations of the Credit Parties and Subsidiaries
taken as a whole. The execution and delivery of this Agreement and the issuance
and sale of the Notes will be exempt from or will not involve any transaction
which is subject to the prohibitions of section 406 of ERISA and will not
involve any transaction in connection with which a penalty could be imposed
under section 502(i) of ERISA or a tax could be imposed pursuant to section 4975
of the Code. The representation by the Company in the next preceding sentence is
made in reliance upon and subject to the accuracy of the representation of each
Purchaser in paragraph 9B as to the source of funds to be used by it to purchase
any Notes.

 

  8K. Governmental Consent.

Neither the nature of the Credit Parties or any Subsidiary, nor any of their
respective businesses or properties, nor any relationship between any of the
Credit Parties or any Subsidiary and any other Person, nor any circumstance in
connection with the offering, issuance, sale or delivery of the Notes or the use
of the proceeds thereof is such as to require any authorization, consent,
approval, exemption or any action by or notice to or filing with any court or
administrative or governmental body (other than routine filings after the
Closing Day for any Notes with the Securities and Exchange Commission and/or
state Blue Sky authorities and the filing of UCC financing statements or
amendments) in connection with the execution and delivery of this Agreement and
the other Transaction Documents, the offering, issuance, sale or delivery of the
Notes or fulfillment of or compliance with the terms and provisions hereof or of
any other Transaction Document.

 

  8L. Compliance With Laws.

The Company and its Subsidiaries and all of their respective properties and
facilities have complied at all times and in all respects with all foreign,
federal, state, local and regional statutes, laws, ordinances and judicial or
administrative orders, judgments, rulings and regulations, including all
Environmental Laws and the Fair Labor Standards Act except, in any such case,
where failure to comply would not, with reasonable likelihood, have a Material
Adverse Effect.

 

  8M. Disclosure.

Neither this Agreement or any of the other Transaction Documents nor any other
document, certificate or statement furnished to any Purchaser by or on behalf of
any Credit Party

 

31



--------------------------------------------------------------------------------

or any Subsidiary in connection herewith or in connection with the issuance of
the Notes contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein not misleading. There is no fact known to any Credit Party that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the other documents, certificates and other writings
delivered to any Purchaser by or on behalf of any Credit Party specifically for
use in connection with the transactions contemplated hereby. Any financial
projections delivered by the Company to PIM are reasonable on the date delivered
based upon the assumptions stated therein and the best information available to
the officers of the Company as of the date delivered.

 

  8N. Hostile Tender Offers.

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Tender Offer.

 

  8O. Regulatory Status.

Neither any of the Credit Parties nor any Subsidiary (i) is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, (ii) is a “public-utility
company” or a “holding company” of a “public-utility company” within the meaning
of the Public Utility Holding Company Act of 2005, as amended, and the
regulations promulgated thereunder, (iii) is a “public utility” within the
meaning of the Federal Power Act, as amended, and the regulations promulgated
thereunder, or (iv) is subject to regulation as an electric utility, public
utility, public service company, or similar entity under the law of any state
which regulates borrowing by any such entity.

 

  8P. Absence of Financing Statements.

Except with respect to Liens permitted by paragraph 6E hereof, there is no
financing statement, security agreement, chattel mortgage, real estate mortgage
or other document filed or recorded with any filing records, registry or other
public office, that purports to cover, affect or give notice of any present or
possible future Lien on, or security interest in, any assets or property of the
Credit Parties or any rights relating thereto.

 

  8Q. Collateral Documents.

The provisions of the Collateral Documents are effective to create in favor of
the Collateral Agent, a legal, valid and enforceable first priority security
interest in all right, title and interest of each Credit Party in the collateral
described therein, prior and superior to all other Liens and interests, other
than Liens permitted in paragraph 6E.

 

  8R. Foreign Assets Control Regulations, etc.

(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof has violated or will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

32



--------------------------------------------------------------------------------

(b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated National and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder has been or
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such act applies to the Company.

 

9. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

 

  9A. Nature of Purchase.

Such Purchaser is purchasing the Notes to be purchased by it hereunder for its
own account or for one or more separate accounts or investment funds maintained
or managed by it or for the account of one or more pension or trust funds (or
commingled pension trust funds) and not with a view to the distribution thereof
within the meaning of the Securities Act; provided that the disposition of such
Purchaser’s property shall at all times be and remain within its control. Such
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available.

 

  9B. Source of Funds.

At least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

 

33



--------------------------------------------------------------------------------

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such QPAM and (b) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

 

34



--------------------------------------------------------------------------------

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

10. DEFINITIONS; ACCOUNTING MATTERS.

For the purpose of this Agreement, the terms defined in paragraphs 10A and 10B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.

 

  10A. Yield-Maintenance Terms.

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4C or 4D or becomes immediately
due and payable pursuant to paragraph 7A, as the context requires.

“Designated Spread” shall mean (a) 1.00% with respect to the Series A Notes, and
(b) 0% in the case of each Note of any other Series unless the Confirmation of
Acceptance with respect to the Notes of such Series specifies a different
Designated Spread in which case it shall mean, with respect to each Note of such
Series, the Designated Spread so specified.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the yields
reported, as of 10:00 a.m. (New York City local time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal, for
actively traded U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date on
the display designated as “Page PX1” on Bloomberg Financial Markets (or, if
Bloomberg Financial Markets shall cease to report such yields in Page PX1 or
shall cease to be PIM’s customary source of information for calculating
yield-maintenance amounts on privately placed notes, then such source as is then
PIM’s customary source of such information), or if such yields shall not be
reported as of such time or the yields reported as of such time shall not be
ascertainable, (ii) the Treasury Constant Maturity Series yields reported, for
the latest day for which such yields shall have been so reported as of the
Business Day next preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15(519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity

 

35



--------------------------------------------------------------------------------

equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. Such implied yield shall be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between yields reported for various maturities. The Reinvestment Yield shall be
rounded to that number of decimal places as appears in the applicable Notes.

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4C or 4D or becomes immediately due and payable pursuant to paragraph 7A, as the
context requires.

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

 

  10B. Other Terms.

“Acceptance” shall have the meaning specified in paragraph 2B(5).

“Acceptance Day” shall have the meaning specified in paragraph 2B(5).

“Acceptance Window” shall have the meaning specified in paragraph 2B(5).

“Accepted Shelf Note” shall have the meaning specified in paragraph 2B(5).

“Additional Covenant” shall have the meaning specified in paragraph 5K.

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
administrative agent under the Bank Credit Agreement and the other Loan
Documents (as defined in the Bank Credit Agreement).

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, the Company or another
specified Person, except a Subsidiary. A Person shall be deemed to control
another Person if such first Person possesses,

 

36



--------------------------------------------------------------------------------

directly or indirectly, the power to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise.

“Agreement” shall mean this Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of May 31, 2007, together with all exhibits and schedules
hereto, as any of the foregoing may be amended, supplemented or otherwise
modified from time to time.

“Annual Percentage of Assets Transferred” shall mean, as of any time of
determination thereof, the sum of the Percentages of Assets Transferred for each
of the assets of the Company and Subsidiaries that has been Transferred during
the then current fiscal quarter and the three fiscal quarters immediately
preceding the then current fiscal quarter.

“Anti-Terrorism Order” shall mean Executive Order No. 13,224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as
amended.

“Asset Coverage Ratio” shall mean the ratio of (i) the sum of (a) 85% of
Eligible Accounts Receivable plus (b) 60% of Eligible Inventory plus (c) 30% of
Eligible Property, Plant and Equipment to (ii) Consolidated Total Debt.

“Authorized Officer” shall mean (i) in the case of the Company, its chief
executive officer, its chief financial officer, any other officer of the Company
designated as an “Authorized Officer” of the Company in the Information Schedule
attached hereto or any other officer of the Company designated as an “Authorized
Officer” of the Company for the purpose of this Agreement in an Officer’s
Certificate executed by the Company’s chief executive officer or chief financial
officer and delivered to PIM, and (ii) in the case of PIM, any officer of PIM
designated as its “Authorized Officer” in the Information Schedule or any
officer of PIM designated as its “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of its Authorized Officers. PIM or
the Company may, by written notice to the other given by an Authorized Officer,
de-designate any person as one of its Authorized Officers hereunder. Any action
taken under this Agreement on behalf of the Company by any individual who on or
after February 25, 2004 shall have been an Authorized Officer of the Company and
whom PIM in good faith believes to be an Authorized Officer of the Company at
the time of such action shall be binding on the Company even though such
individual shall have ceased to be an Authorized Officer of the Company, and any
action taken under this Agreement on behalf of PIM by any individual who on or
after February 25, 2004 shall have been an Authorized Officer of PIM, and whom
the Company in good faith believes to be an Authorized Officer of PIM at the
time of such action shall be binding on PIM even though such individual shall
have ceased to be an Authorized Officer of PIM.

“Available Facility Amount” shall have the meaning specified in paragraph 2B(1).

“Banks” shall mean Bank of America, N.A. and such other financial institution(s)
from time to time party to the Bank Credit Agreement acting in the capacity as
lenders thereunder.

“Bank Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of the date of the amendment and restatement hereof, by and
among the

 

37



--------------------------------------------------------------------------------

Company, the Banks and the agent(s) named therein, or any renewal, refinancing,
refunding or replacement thereof; provided that, following any such renewal,
refinancing, refunding or replacement (i) the aggregate commitment amount and
the aggregate principal amount of Debt of the Company and its Subsidiaries
thereunder does not exceed $110,000,000, and (ii) such Debt is subject to the
terms of the Intercreditor Agreement, as any of the foregoing may be further
amended, supplemented or otherwise modified from time to time.

“Bankruptcy Law” shall have the meaning specified in clause (viii) of
paragraph 7A.

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York, New York, Portland, Oregon or San
Francisco, California are required or authorized to be closed and (iii) for
purposes of paragraph 2B(3) hereof only, a day on which PIM is not open for
business.

“Cancellation Date” shall have the meaning specified in paragraph 2B(8)(iv).

“Cancellation Fee” shall have the meaning specified in paragraph 2B(8)(iv).

“Capitalized Lease Obligation” shall mean, with respect to any Person, any
rental obligation which, under GAAP, is or will be required to be capitalized on
the books of such Person, taken at the amount thereof accounted for as
indebtedness (net of interest expense) in accordance with such principles.

“Change in Control” shall mean, with respect to the Company, the acquisition
(including through a merger or consolidation) by any person or group of persons
(within the meaning of Section 13 or 14 of the Exchange Act) of (i) beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Exchange Act), directly or indirectly, of more
than 40% of the outstanding Voting Stock of the Company.

“Closing Day” shall mean, with respect to the Series A Notes, the Series A
Closing Day and, with respect to any Accepted Shelf Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Shelf Note
in the Request for Purchase of such Accepted Shelf Note; provided that (i) if
the Company and the Purchaser which is obligated to purchase such Accepted Shelf
Note agree on an earlier Business Day for such closing, the “Closing Day” for
such Accepted Shelf Note shall be such earlier Business Day, and (ii) if the
closing of the purchase and sale of such Accepted Shelf Note is rescheduled
pursuant to paragraph 2B(7), the Closing Day for such Accepted Shelf Note, for
all purposes of this Agreement except references to “original Closing Day” in
paragraph 2B(8)(iii), shall mean the Rescheduled Closing Day with respect to
such Accepted Shelf Note.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral Agent” shall mean Bank of America, N.A., in its capacity as
collateral agent for the holders of the Notes and the Bank.

“Collateral” shall mean the personal or real property of the Credit Parties in
which a security interest, deed of trust or mortgage has been created under the
Collateral Documents in

 

38



--------------------------------------------------------------------------------

favor of the Collateral Agent for the benefit of the holders from time to time
of the Notes to secure the obligations of the Credit Parties under the Notes and
the other Transaction Documents.

“Collateral Documents” shall mean the Security Agreement(s) and each of the
other agreements and instruments to be executed pursuant to the terms of any of
the foregoing or which grant Liens in favor of the Collateral Agent or the
holders of the Notes securing the obligations of the Company and the
Subsidiaries under any of the Notes, this Agreement or the Multiparty Guaranty,
as each may be amended, restated or otherwise modified from time to time,
together with all financing statements or comparable documents filed with
respect thereto under the Uniform Commercial Code (as defined in the Security
Agreement) or comparable law.

“Company” shall have the meaning specified in the introductory sentence of this
Agreement.

“Confirmation of Acceptance” shall have the meaning specified in paragraph
2B(5).

“Consolidated EBITDA” shall mean, for any period of determination, net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for such
period as determined in accordance with GAAP, plus, to the extent deducted in
the calculation thereof, (i) consolidated interest expense, (ii) consolidated
depreciation and amortization expense, (iii) consolidated income tax expense of
the Company and its Subsidiaries and (iv) noncash expenses relating to stock
options. Consolidated EBITDA shall not include (a) extraordinary gains;
(b) expenses of up to $1,500,000 arising from the sale of the Company’s
Riverside, California facility and the consolidation of those operations with
its Adelanto, California facility and incurred within 12 months of the sale, so
long as the net proceeds received by the Company from such sale equal or exceed
the amount of such expenses; (c) any gains resulting from the sale or other
disposition of capital assets (other than gains on sales related to the
sale-leaseback of equipment or assets sold in the ordinary course of business);
(d) undistributed earnings of non-Subsidiary investments; (e) gains arising from
changes in accounting principals; (f) gains arising from the write-up of assets
(except in the normal course of business related to accounting reconciliation);
(g) any gains resulting from the early retirement or extinguishment of Debt; and
(h) any earnings of a Foreign Subsidiary of the Company to the extent that such
Foreign Subsidiary is not at the time permitted, whether by the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Foreign Subsidiary to convert such
earnings into United States currency or repatriate such earnings to the Company
or any other Domestic Subsidiary which is the parent corporation of such Foreign
Subsidiary. Notwithstanding anything to the contrary herein, if the Company or a
Subsidiary divests itself of a Subsidiary or a business unit (it being
understood and agreed that the sale of real property no longer used or useful in
the ongoing operations shall not be deemed to constitute the sale of a business
unit) or acquires a Person that becomes a Subsidiary or a group of assets
constituting a business unit, in either case during the relevant period of
computation for Consolidated EBITDA, then, solely for purpose of determining
Consolidated EBITDA, such divestiture or acquisition will be deemed to have been
consummated on the first day of the relevant period of computation; provided
that Consolidated EBITDA shall include the operating results of such a Person or
business unit prior to the date of its acquisition only if such operating
results are based on audited financial statements, pro forma financial reporting
for acquisitions or divestitures in

 

39



--------------------------------------------------------------------------------

accordance with the requirements of the SEC, or financial statements that are
otherwise reasonably satisfactory to the Required Holders. Unless provided
otherwise, Consolidated EBITDA shall be calculated at any time of determination
for the four consecutive fiscal quarters ended immediately prior to such time.

“Consolidated EBITDAR” shall mean, (a) Consolidated EBITDA, plus (b) Lease
Rentals for the fiscal quarter of the Company ended on the date of determination
multiplied by 4.

“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio of
(a) Consolidated EBITDAR; to (b) Consolidated Fixed Charges.

“Consolidated Fixed Charges” shall mean in respect of the Company and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP, the
sum of (a) consolidated interest expense for the period of four consecutive
fiscal quarters ended on the date of determination, plus (b) consolidated
current maturities of long-term debt (including Capitalized Lease Obligations)
as set forth on the Company’s balance sheet on the date of determination, plus
(c) Lease Rentals for the fiscal quarter of the Company ended on the date of
determination, multiplied by 4.

“Consolidated Senior Funded Debt” shall mean, on any date of determination,
Consolidated Total Debt, minus Subordinated Debt.

“Consolidated Tangible Net Worth” shall mean, at any time of determination,
consolidated shareholders’ equity of the Company and its Subsidiaries as of such
time, minus the net book amount of all assets of the Company and its
Subsidiaries (after deducting any reserves applicable thereto) which would be
shown as intangible assets on a consolidated balance sheet of the Company and
its Subsidiaries (including, without limitation, goodwill).

“Consolidated Total Debt” shall mean, as of any time of determination, the total
of all Debt of the Company and its Subsidiaries exclusive of Debt of
Subsidiaries owed to the Company or other Subsidiaries.

“Credit Parties” shall mean the Company and the Subsidiary Guarantors.

“Cumulative Percentage of Assets Transferred” shall mean, as at any time of
determination thereof, the sum of the Percentages of Assets Transferred for each
asset of the Company and Subsidiaries that has been Transferred from and after
February 25, 2004.

“Debt” shall mean, with respect to any Person, without duplication: (i) any
indebtedness for borrowed money (including commercial paper and revolving credit
line borrowings), or which is evidenced by bonds, debentures or notes, or
otherwise representing the deferred purchase price of property or extensions of
credit, whether or not representing obligations for borrowed money (other than
trade, payroll and taxes payable), (ii) indebtedness of a third party secured by
Liens on the assets of such Person, (iii) Capitalized Lease Obligations,
(iv) Guarantees, (v) unreimbursed obligations with respect to Swaps, drawn
letters of credit and similar obligations, (vi) mandatorily redeemable preferred
stock or equivalents and (vii) letters of credit in excess of IRB obligations.

 

40



--------------------------------------------------------------------------------

“Delayed Delivery Fee” shall have the meaning specified in paragraph 2B(8)(iii).

“Domestic Subsidiary” shall mean, as of any time of determination, any
Subsidiary that is incorporated or organized under the laws of any state or
territory of the United States of America, whether now existing or hereafter
formed or acquired.

“Draw Fee” shall have the meaning specified in paragraph 2B(8)(ii).

“Eligible Accounts Receivable” shall mean, as at the date of determination,
trade accounts created in the ordinary course of the Company’s business, upon
which the Company’s right to receive payment is absolute and not contingent upon
the fulfillment of any condition whatsoever, other than the obligation to
provide future deliveries under phased purchase contracts, and in which the
Collateral Agent has a perfected security interest of first priority, and shall
not include, unless agreed to by the Administrative Agent in writing and in
advance:

(a) any account which is more than 120 days past due, except with respect to any
account for which the Company has provided extended payment terms not to exceed
180 days and any such extended payment account is more than 30 days past due;

(b) that portion of any account for which there exists any right of setoff,
defense or discount (except regular discounts allowed in the ordinary course of
business to promote prompt payment) or for which any defense or counterclaim has
been asserted;

(c) any account which represents an obligation of the United States government
or any agency of the United States (except accounts which represent obligations
of the United States government for which the assignment provisions of the
Federal Assignment of Claims Act, as amended or recodified from time to time,
have been complied with to the satisfaction of the Administrative Agent);

(d) any account which represents an obligation of an account debtor located in a
foreign country other than an account debtor located in the Canadian provinces
of Alberta, British Columbia, Manitoba, Ontario, Saskatchewan, the Yukon
Territory, or other jurisdiction approved in advance and in writing by the
Administrative Agent, as long as, in the Administrative Agent’s determination,
such Canadian or other jurisdictions recognize the Collateral Agent’s first
priority security interest in and right to collect such account as a consequence
of any security agreements and UCC filings in favor of the Collateral Agent or
the Company has obtained a letter of credit or foreign receivable insurance in
form and substance satisfactory to the Administrative Agent;

(e) any account, which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of the Company;

(f) that portion of any account which represents retention rights on the part of
the account debtor;

 

41



--------------------------------------------------------------------------------

(g) that portion of any account from an account debtor which represents the
amount by which the Company’s total accounts from said account debtor exceeds
twenty-five percent (25%) of the Company’s total accounts; and

(h) any account deemed ineligible by the Administrative Agent when the
Administrative Agent, in its sole discretion, deems the creditworthiness or
financial condition of the account debtor to be unsatisfactory.

“Eligible Inventory” shall mean, as at the date of determination, inventory
acquired or manufactured in the ordinary course of the Company’s business and in
which the Collateral Agent has a perfected security interest of first priority
and shall be inclusive of costs and estimated earnings in excess of billings on
uncompleted contracts, but shall not include:

(a) work in process and inventory that is obsolete, unsaleable or damaged;

(b) parts and supplies;

(c) propane tank inventory that is not accounted for at any specific United
States location; or

(d) any inventory not located in the United States.

“Eligible Property, Plant and Equipment” shall mean the Company’s net property,
plant and equipment, other than real property, at book value in accordance with
GAAP, in which the Collateral Agent has a perfected security interest or Lien of
first priority, less any of such property not located in the United States and
less any rolling stock. Eligible Property, Plant and Equipment shall also
include the Company’s real property at book value in accordance with GAAP
located in the United States, even if the Collateral Agent does not have a Lien
on it, so long as such real property is not subject to any Lien other than a
Lien described in clauses (i), (iii), (v) or (ix) of paragraph 6E.

“Environmental Laws” shall mean all federal, state, local and foreign laws
relating to pollution or protection of the environment, including laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes, and any and all regulations, codes, plans, orders,
decrees, judgments, injunctions, notices or demand letters issued, entered,
promulgated or approved thereunder.

“Equity Offering” shall mean any issuance of any class or series of the capital
stock of the Company.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

42



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.

“Event of Default” shall mean any of the events specified in paragraph 7A;
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” shall mean any of such events,
whether or not any such requirement has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Facility” shall have the meaning specified in paragraph 2B(1).

“Foreign Subsidiary” shall mean a Subsidiary other than a Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles as in existence from
time to time.

“GECC” shall mean General Electric Capital Corporation.

“Good Faith Contest” shall mean an active contest or challenge initiated in a
timely manner and in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP.

“Guarantee” shall mean, with respect to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
indebtedness, lease, dividend or other obligation of another, including, without
limitation, any such obligation directly or indirectly guaranteed, endorsed
(otherwise than for collection or deposit in the ordinary course of business) or
discounted or sold with recourse by such Person, or in respect of which such
Person is otherwise directly or indirectly liable, including, without
limitation, any such obligation in effect guaranteed by such Person through any
agreement (contingent or otherwise) to (i) maintain the solvency or any balance
sheet or other financial condition of another Person or (ii) make payment for
any products, materials or supplies or for any transportation or services
regardless of the non-delivery or non-furnishing thereof, in any such case if
the purpose or effect of such agreement is to provide assurance that such
obligation will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such obligation will be protected
against loss in respect thereof. Guarantees shall include obligations of
partnerships and joint ventures of which such Person is a general partner or
co-venturer that are not expressly non-recourse to such Person.

“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Shelf Note,
the United States Treasury Note or Notes whose duration (as determined by PIM)
most closely matches the duration of such Accepted Shelf Note.

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial

 

43



--------------------------------------------------------------------------------

ownership of, or rights to acquire, any such shares or equity interests, if such
shares, equity interests, securities or rights are of a class which is publicly
traded on any securities exchange or in any over-the-counter market, other than
purchases of such shares, equity interests, securities or rights representing
less than 5% of the equity interests or beneficial ownership of such corporation
or other entity for portfolio investment purposes, and such offer or purchase
has not been duly approved by the board of directors of such corporation or the
equivalent governing body of such other entity prior to the date on which the
Company makes the Request for Purchase of such Note.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation.”

“Indemnity and Contribution Agreement” shall mean an Indemnity and Contribution
Agreement in the form of Exhibit F hereto (as amended, supplemented or otherwise
modified from time to time).

“Institutional Investor” shall mean (i) an insurance company, bank, savings and
loan association, finance company, mutual fund, registered money manager,
pension fund, investment company, in each case, that is also an “accredited
investor” within the meaning of Regulation D of the Securities Act, or (ii) a
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act, or any successor law, rule or regulation)
or “accredited investor” (as such term is defined under Regulation D promulgated
under the Securities Act, or any successor law, rule or regulation).

“Intercreditor Agreement” shall have the meaning specified paragraph 3C(2)(i).

“Investments” shall have the meaning specified in paragraph 6F.

“Issuance Period” shall have the meaning specified in paragraph 2B(2).

“Lease Rentals” shall mean, with respect to any period, the sum of rental and
operating lease expense, for the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory or otherwise) or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any lease in the nature thereof, and the filing of or agreement to give any
financing statement (other than precautionary filings in respect of true leases
and consignment filings) under the Uniform Commercial Code of any jurisdiction)
or any other type of preferential arrangement for the purpose, or having the
effect, of protecting a creditor against loss or securing the payment or
performance of an obligation.

“Major Domestic Subsidiary” shall mean any Domestic Subsidiary of the Company
that, together with any other Domestic Subsidiaries owned by such Subsidiary,
(i) has assets with a book value as at the end of the most recently completed
fiscal quarter that total 5% or more of the consolidated total assets of the
Company and its Subsidiaries as at the end of the most recently ended fiscal
quarter, or (ii) has Consolidated EBITDA (determined solely with respect to such
Subsidiary on a consolidated basis) for the most recently ended four consecutive
fiscal quarters that is 5% or more of Consolidated EBITDA during such period.

 

44



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect upon, any of (i) the business, assets, operations, affairs or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole or (ii) the ability of any Credit Party to perform its respective
obligations under the Transaction Documents to which such Person is a party, or
(iii) the validity or enforceability of this Agreement, any Note, the Multiparty
Guaranty, the Indemnity and Contribution Agreement, any Collateral Document or
any other Transaction Document.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Most Favored Lender Notice” means a written notice from the Company to each of
the holders of the Notes delivered promptly, and in any event within ten
(10) Business Days after the inclusion of any Additional Covenant in any
Principal Lending Agreement (including by way of amendment or other modification
of any exiting provision thereof), pursuant to paragraph 5K, by an Authorized
Officer of the Company in reasonable detail, including reference to paragraph
5K, a verbatim statement of such Additional Covenant (including any defined
terms used therein) and related explanatory calculations, as applicable.

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA.

“Multiparty Guaranty” shall mean a Multiparty Guaranty in favor of the holders
from time to time of the Notes, in the form of Exhibit E hereto (as amended,
supplemented or otherwise modified from time to time.

“Notes” shall have the meaning specified in paragraph 1B.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Percentage of Assets Transferred” shall mean, with respect to each asset
Transferred pursuant to clause (vi) of paragraph 6G, the ratio (expressed as a
percentage) of (i) the greater of such asset’s fair market value or net book
value on the date of such Transfer to, (ii) the consolidated total assets of the
Company and Subsidiaries as of the last day of the fiscal quarter immediately
preceding the date of such Transfer.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.

“PIM” shall mean Prudential Investment Management, Inc.

 

45



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any ERISA Affiliate.

“PRIAC” shall mean Prudential Retirement Insurance and Annuity Company.

“Principal Lending Agreement” shall mean (a) the Bank Credit Agreement and any
renewal, refinancing, refunding or replacement thereof, and (b) any other
financing agreement with any lender that becomes a party to the Intercreditor
Agreement.

“Prudential” shall mean The Prudential Insurance Company of America.

“Prudential Affiliate” shall mean (i) any corporation or other entity
controlling, controlled by, or under common control with, PIM and (ii) any
managed account or investment fund which is managed by PIM or a Prudential
Affiliate described in clause (i) of this definition. For purposes of this
definition, the terms “control,” “controlling” and “controlled” shall mean the
ownership, directly or through subsidiaries, of a majority of a corporation’s or
other Person’s Voting Stock or equivalent voting securities or interests.

“Purchase Money Lien” shall mean a Lien on tangible property (or any improvement
thereon) securing the purchase price or cost of construction, expansion,
renovation or improvement of such tangible property (or any improvement thereon)
by the Company or any Subsidiary after February 25, 2004 or to secure Debt of
the Company or such Subsidiary incurred after February 25, 2004 solely for the
purpose of financing the acquisition, construction, expansion, renovation or
improvement of such tangible property (or any improvements thereon), provided
that

(i) no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed (except that, in the case
of any expansion, renovation or improvement of an existing facility involving
fixed or capital assets that will become a part of a related property or other
assets comprising such facility, such Lien may extend to such related property
or other assets),

(ii) the amount of Debt secured by any such Lien shall not exceed an amount
equal to the lesser of (a) the cost to the Company or such Subsidiary of the
property (or improvement thereon) being acquired or constructed or (b) the fair
market value (as determined in good faith by the Company) of such property,
determined at the time of such acquisition or at the time of substantial
completion of such construction, expansion, renovation or improvement, and

(iii) such Lien shall be created concurrently with or within 180 days after such
acquisition or the substantial completion of such construction, expansion,
renovation or improvement.

“Purchaser Schedule” shall mean the Purchaser Schedule attached hereto.

 

46



--------------------------------------------------------------------------------

“Purchasers” shall mean Prudential with respect to the Series A Notes and, with
respect to any Accepted Shelf Notes, PIM and/or the Prudential Affiliate(s)
which have purchased or are purchasing such Accepted Shelf Notes.

“Related Party” shall mean: (i) any shareholder of the Company or any
Subsidiary; (ii) all Persons to whom any Person described in clause (i) above is
related by blood, adoption or marriage; and (iii) all Affiliates of the Company
and the foregoing Persons.

“Request for Purchase” shall have the meaning specified in paragraph 2B(3).

“Required Holder(s)” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding and, if no Notes are outstanding,
shall mean PIM.

“Rescheduled Closing Day” shall have the meaning specified in paragraph 2B(7).

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of the Company or
any other officer of the Company involved principally in its financial
administration or its controllership function.

“Restricted Payments” of a Person shall mean any of the following:

(i) any dividend on any class of such Person’s capital stock;

(ii) any other distribution on account of the ownership of any class of such
Person’s capital stock; and

(iii) any redemption, purchase or other acquisition, direct or indirect, of any
shares of such Person’s capital stock.

Notwithstanding the foregoing, Restricted Payments shall not include:
(A) dividends paid, or distributions made, by such Person solely in shares of
capital stock; or (B) exchanges of capital stock of such Person for another
class of capital stock of such Person, except to the extent that cash or other
non-stock value is paid by such Person in such exchange. The term “capital
stock” as used herein shall include equity interests other than capital stock,
including warrants or options to purchase capital stock and other equity
interests.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall have the meaning specified in paragraph C3(2)(ii).

“Series” shall have the meaning specified in paragraph 1B.

“Series A Closing Day” shall mean February 25, 2004.

“Series A Note(s)” shall have the meaning specified in paragraph 1A.

“Shelf Note(s)” shall have the meaning specified in paragraph 1B.

 

47



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc.

“Structuring Fee” shall have the meaning specified in paragraph 2B(8)(i).

“Subordinated Debt” shall mean any Debt that is unsecured and subordinated to
the Debt evidenced by the Notes in a manner acceptable to the Required Holders
in their sole discretion and as acknowledged by such Required Holders in
writing.

“Subsidiary” shall mean, as of any time of determination and with respect to any
Person, any corporation, limited liability company, partnership, joint venture,
association or other entity (a) of which at least 80% of the Voting Stock (other
than securities having such power only by reason of the happening of a
contingency) are at the time beneficially owned, held or controlled by such
Person and/or one or more Subsidiaries of such Person, and (b) the accounts of
which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless the context otherwise clearly
requires otherwise, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Company.

“Subsidiary Guarantors” shall mean each Person that hereafter becomes a party to
the Multiparty Guaranty pursuant to the requirements of paragraph 5J.

“Swaps” shall mean, with respect to any Person, payment obligations with respect
to interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Total Acquisition Consideration” shall mean, with respect to any acquisition
described in paragraph 6L, (a) the amount of any cash and the fair market value
of all other property given or required to be given as consideration, including
the deferred payments of any such amounts, (b) the amount (determined by using
the outstanding amount or the amount payable at maturity, whichever is greater)
of any obligations for money borrowed, incurred, assumed or acquired or required
to be assumed or acquired by either the Company or any Subsidiary in connection
with such acquisition, and (c) all amounts paid or required to be paid in
respect of covenants not to compete and consulting agreements that should be
recorded on the consolidated financial statements of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Transaction Documents” shall mean this Agreement, the Series A Notes, the Shelf
Notes, the Multiparty Guaranty, the Indemnity and Contribution Agreement, the
Collateral Documents, the Intercreditor Agreement, and any and all other
agreements, documents, certificates and instruments from time to time executed
and delivered by or on behalf of any Credit Party related thereto.

 

48



--------------------------------------------------------------------------------

“Transfer” shall mean, with respect to any item, the sale, exchange, conveyance,
lease, transfer or other disposition of such item.

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” shall mean, with respect to any Person, any shares of stock (or
similar equity interests) of such Person whose holders are entitled under
ordinary circumstances to vote for the election of directors (or similar body
that has management authority of such Person) of such Person (irrespective of
whether at the time stock (or similar equity interests) of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

 

  10C. Accounting Principles, Terms and Determinations.

All references in this Agreement to “GAAP,” and “generally accepted accounting
principles” shall be deemed to refer to generally accepted accounting principles
in effect in the United States of America at the time of application thereof.
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all unaudited financial statements and certificates and
reports as to financial matters required to be furnished hereunder shall be
prepared, in accordance with generally accepted accounting principles applied on
a basis consistent with the most recent audited consolidated financial
statements of the Company and its Subsidiaries delivered pursuant to clause
(ii) of paragraph 5A or, if no such statements have been so delivered, the most
recent audited financial statements referred to in clause (i) of paragraph 8B.

 

11. MISCELLANEOUS.

 

  11A. Note Payments.

The Company agrees that, so long as any Purchaser shall hold any Note, it will
make payments of principal of, interest on, and any Yield-Maintenance Amount
payable with respect to, such Note, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit (not later
than 1:00 p.m., New York City local time, on the date due) to (i) the account or
accounts of such Purchaser specified in the Purchaser Schedule attached hereto
in the case of any Series A Note, (ii) the account or accounts of such Purchaser
specified in the Confirmation of Acceptance with respect to such Note in the
case of any Shelf Note or (iii) such

 

49



--------------------------------------------------------------------------------

other account or accounts in the United States of America as such Purchaser may
from time to time designate in writing, notwithstanding any contrary provision
herein or in any Note with respect to the place of payment. Each Purchaser
agrees that, before disposing of any Note, it will make a notation thereon (or
on a schedule attached thereto) of all principal payments previously made
thereon and of the date to which interest thereon has been paid. The Company
agrees to afford the benefits of this paragraph 11A to any Transferee which
shall have made the same agreement as the Purchasers have made in this paragraph
11A.

 

  11B. Expenses.

The Company agrees, whether or not the transactions contemplated hereby shall be
consummated, to pay, and save PIM, Prudential, each Purchaser and any Transferee
harmless against liability for the payment of, all out-of-pocket expenses
arising in connection with such transactions, including (i) all document
production and duplication charges and the reasonable fees and expenses of any
special counsel engaged by PIM, Prudential, the Purchasers or any Transferee in
connection with this Agreement and the other Transaction Documents, the
transactions contemplated hereby and thereby and any subsequent proposed
modification of, or proposed consent under, this Agreement or the other
Transaction Documents, whether or not such proposed modification shall be
effected or proposed consent granted, and (ii) the costs and expenses, including
reasonable attorneys’ fees, incurred by PIM, Prudential, any Purchaser or any
Transferee in enforcing (or determining whether or how to enforce) any rights
under this Agreement or the Notes or any other Transaction Document or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or any other Transaction
Document or the transactions contemplated hereby or thereby or by reason of PIM,
Prudential, any Purchaser or any Transferee having acquired any Note, including,
without limitation, costs and expenses incurred in any bankruptcy case. The
obligations of the Company under this paragraph 11B shall survive the transfer
of any Note or portion thereof or interest therein by PIM, Prudential, any
Purchaser or any Transferee and the payment of any Note.

 

  11C. Consent to Amendments.

This Agreement may be amended, and any Credit Party or Subsidiary may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes
except that, (i) with the written consent of the holders of all Notes of a
particular Series, and if an Event of Default shall have occurred and be
continuing, of the holders of all Notes of all Series, at the time outstanding
(and not without such written consents), the Notes of such Series may be amended
or the provisions thereof waived to change the maturity thereof, to change or
affect the principal thereof, to change or affect the rate or time of payment of
interest on or any Yield-Maintenance Amount payable with respect to the Notes of
such Series, (ii) without the written consent of the holder or holders of all
Notes at the time outstanding, no amendment to or waiver of the provisions of
this Agreement shall change or affect the provisions of paragraph 7A or this
paragraph 11C insofar as such provisions relate to proportions of the principal
amount of the Notes of any Series, or the rights of any individual holder of
Notes, required with respect to any declaration of Notes to be due and payable
or with respect to any consent, amendment, waiver or declaration which would
affect such provisions in

 

50



--------------------------------------------------------------------------------

the manner described in this clause (ii), (iii) with the written consent of PIM
(and not without the written consent of PIM) the provisions of paragraph 2B may
be amended or waived (except insofar as any such amendment or waiver would
affect any rights or obligations with respect to the purchase and sale of Notes
which shall have become Accepted Shelf Notes prior to such amendment or waiver),
and (iv) with the written consent of Purchasers which shall have become
obligated to purchase a majority of the Accepted Shelf Notes of any Series (and
not without the written consent of such Purchasers), any of the provisions of
paragraphs 2B and 3 may be amended or waived insofar as such amendment or waiver
would affect only rights or obligations with respect to the purchase and sale of
the Accepted Shelf Notes of such Series or the terms and provisions of such
Accepted Shelf Notes. Each holder of any Note at the time or thereafter
outstanding shall be bound by any consent authorized by this paragraph 11C,
whether or not such Note shall have been marked to indicate such consent, but
any Notes issued thereafter may bear a notation referring to any such consent.
No course of dealing between any of the Credit Parties and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein and
in the Notes, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

 

  11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes.

The Notes are issuable as registered notes without coupons in denominations of
at least $1,000,000, except as may be necessary to reflect any principal amount
not evenly divisible by $1,000,000. The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes. Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense, execute and deliver one or more new Notes of like tenor and of a like
aggregate principal amount, registered in the name of such transferee or
transferees. At the option of the holder of any Note, such Note may be exchanged
for other Notes of like tenor and of any authorized denominations, of a like
aggregate principal amount, upon surrender of the Note to be exchanged at the
principal office of the Company. Whenever any Notes are so surrendered for
exchange, the Company shall, at its expense, execute and deliver the Notes which
the holder making the exchange is entitled to receive. Each installment of
principal payable on each installment date upon each new Note issued upon any
such transfer or exchange shall be in the same proportion to the unpaid
principal amount of such new Note as the installment of principal payable on
such date on the Note surrendered for registration of transfer or exchange bore
to the unpaid principal amount of such Note. No reference need be made in any
such new Note to any installment or installments of principal previously due and
paid upon the Note surrendered for registration of transfer or exchange. Every
Note surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer duly executed,
by the holder of such Note or such holder’s attorney duly authorized in writing.
Any Note or Notes issued in exchange for any Note or upon transfer thereof shall
carry the rights to unpaid interest and interest to accrue which were carried by
the Note so exchanged or transferred, so that neither gain nor loss of interest
shall result from any such transfer or exchange. Upon receipt of written notice
from the holder of any Note of the loss, theft, destruction or mutilation of
such Note and, in the case of any such loss, theft or destruction, upon receipt
of such holder’s unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Note, the Company will make
and deliver a new Note, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Note.

 

51



--------------------------------------------------------------------------------

  11E. Persons Deemed Owners; Participations.

Prior to due presentment for registration of transfer, the Company may treat the
Person in whose name any Note is registered as the owner and holder of such Note
for the purpose of receiving payment of principal of and interest on, and any
Yield-Maintenance Amount payable with respect to, such Note and for all other
purposes whatsoever, whether or not such Note shall be overdue, and the Company
shall not be affected by notice to the contrary. Subject to the preceding
sentence, the holder of any Note may from time to time grant participations in
all or any part of such Note to any Person on such terms and conditions as may
be determined by such holder in its sole and absolute discretion.

 

  11F. Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein or made in writing by or on
behalf of any Credit Party in connection herewith shall survive the execution
and delivery of this Agreement, the Notes and the other Transaction Documents,
the transfer by any Purchaser of any Note or portion thereof or interest therein
and the payment of any Note, and may be relied upon by any Transferee,
regardless of any investigation made at any time by or on behalf of any
Purchaser or any Transferee. Subject to the preceding sentence, this Agreement,
the Notes and the other Transaction Documents embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.

 

  11G. Successors and Assigns.

All covenants and other agreements in this Agreement contained by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including, without
limitation, any Transferee) whether so expressed or not; provided, however, that
the Company may not assign its rights or obligations hereunder to any Person.

 

  11H. Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is prohibited by any one of such covenants, the
fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not avoid the
occurrence of a Default or Event of Default if such action is taken or such
condition exists.

 

  11I. Notices.

All written communications provided for hereunder (other than communications
provided for under paragraph 2) shall be sent by first class mail or nationwide
overnight delivery service (with charges prepaid) and (i) if to any Purchaser,
addressed as specified for such communications in the Purchaser Schedule
attached hereto (in the case of the Series A Notes) or

 

52



--------------------------------------------------------------------------------

the Purchaser Schedule attached to the applicable Confirmation of Acceptance (in
the case of any Shelf Notes) or at such other address as any such Purchaser
shall have specified to the Company in writing, (ii) if to any other holder of
any Note, addressed to it at such address as it shall have specified in writing
to the Company or, if any such holder shall not have so specified an address,
then addressed to such holder in care of the last holder of such Note which
shall have so specified an address to the Company and (iii) if to the Company,
addressed to it at 200 S.W. Market Street, Suite 1800, Portland, Oregon 97201,
Fax No. 503-240-6615, Attention: Chief Executive Officer, with a copy to Greg
Struxness, Esq., Ater Wynne LLP, 222 S.W. Columbia, Suite 1800, Portland, Oregon
97201, Fax No. 503-226-0079. Any communication pursuant to paragraph 2 shall be
made by the method specified for such communication in paragraph 2, and shall be
effective to create any rights or obligations under this Agreement only if, in
the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a facsimile communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the facsimile terminal the
number of which is listed for the party receiving the communication in the
Purchaser Schedule or at such other facsimile terminal as the party receiving
the information shall have specified in writing to the party sending such
information.

 

  11J. Payments Due on Non-Business Days.

Anything in this Agreement, the Notes or the other Transaction Documents to the
contrary notwithstanding, any payment of principal of or interest on, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day. If
the date for any payment is extended to the next succeeding Business Day by
reason of the preceding sentence, the period of such extension shall not be
included in the computation of the interest payable on such Business Day.

 

  11K. Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  11L. Descriptive Headings.

The descriptive headings of the several paragraphs of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

  11M. Satisfaction Requirement.

If any agreement, certificate or other writing, or any action taken or to be
taken, is by the terms of this Agreement required to be satisfactory to any
Purchaser, to any holder of Notes or to the Required Holder(s), the
determination of such satisfaction shall be made by such Purchaser, such holder
or the Required Holder(s), as the case may be, in the sole and exclusive
judgment (exercised in good faith) of the Person or Persons making such
determination.

 

53



--------------------------------------------------------------------------------

  11N. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF THE STATE OF NEW
YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

  11O. Severalty of Obligations.

The sales of Notes to the Purchasers are to be several sales, and the
obligations of PIM and the Purchasers under this Agreement are several
obligations. No failure by PIM or any Purchaser to perform its obligations under
this Agreement shall relieve any other Purchaser or the Company of any of its
obligations hereunder, and neither PIM nor any Purchaser shall be responsible
for the obligations of, or any action taken or omitted by, any other such Person
hereunder.

 

  11P. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.

 

  11Q. Binding Agreement.

When this Agreement is executed and delivered by the Company, on the one hand,
and PIM and Prudential, on the other hand, it shall become a binding agreement
between the Company, on the one hand, and PIM and Prudential, on the other hand.
This Agreement shall also inure to the benefit of each Purchaser which shall
have executed and delivered a Confirmation of Acceptance, and each such
Purchaser shall be bound by this Agreement to the extent provided in such
Confirmation of Acceptance.

 

  11R. No Novation.

This Agreement amends and restates in its entirety the Note Purchase and Private
Shelf Agreement, dated as of February 25, 2004, by and among the Company, PIM,
Prudential and PRIAC, as modified by certain letter agreements dated May 20,
2005 and June 1, 2006, and as otherwise modified prior to the date of the
amendment and restatement hereof (collectively, the “Original Agreement”). This
Agreement is not intended to be, and shall not be construed to create, a
novation or accord and satisfaction, and, except as otherwise provided herein,
the Original Agreement, as amended and restated hereby, shall remain in full
force and effect.

 

  11S. Confidentiality.

For the purposes of this paragraph 11R, “Confidential Information” means
information delivered to PIM or any Purchaser by or on behalf of the Company or
any Subsidiary in

 

54



--------------------------------------------------------------------------------

connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by PIM or such Purchaser as
being confidential information of the Company or such Subsidiary; provided that
such term does not include information that (a) was publicly known or otherwise
known to PIM or such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by PIM or
such Purchaser or any Person acting on its behalf, (c) otherwise becomes known
to PIM or such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to PIM or such
Purchaser under paragraph 5A that are otherwise publicly available. PIM and each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by it in good faith to protect confidential
information of third parties delivered to it; provided that PIM or such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this paragraph 11R, (iii) any
other holder of any Note, (iv) any Institutional Investor to which it sells or
offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 11R), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this paragraph 11R), (vi) any federal or state
regulatory authority having jurisdiction over it, (vii) the National Association
of Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about its
investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to PIM or such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which PIM or such Purchaser is a party or (z) if an Event of
Default has occurred and is continuing, to the extent PIM or such Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under its
Notes and the other Transaction Documents. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this paragraph 11R as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this paragraph 11R.

 

  11T. Jury Waiver.

THE COMPANY, PIM, PRUDENTIAL AND THE OTHER HOLDERS FROM TIME TO TIME OF THE
NOTES AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE
SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND THE

 

55



--------------------------------------------------------------------------------

LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. THE COMPANY, PIM, THE PURCHASERS AND EACH
OF THE OTHER HOLDERS OF NOTES FROM TIME TO TIME EACH ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS. THE COMPANY, PIM, THE PURCHASERS AND EACH OF
THE OTHER HOLDERS OF NOTES FROM TIME TO TIME FURTHER WARRANT AND REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

  11U. Personal Jurisdiction.

To the fullest extent permitted by law, the Company irrevocably agrees that any
legal action or proceeding with respect to this Agreement, the Notes, the other
Transaction Documents or any of the agreements, documents or instruments
delivered in connection herewith may be brought in the courts of the State of
California, the State of New York, or the United States of America for the
Northern District of California or the Southern District of New York as PIM,
Prudential and the other holders from time to time of Notes (as applicable) may
elect, and, by execution and delivery hereof, the Company accepts and consents
to, for itself and in respect of its property, generally and unconditionally,
the jurisdiction of the aforesaid courts and, to the fullest extent permitted by
law, agrees that such jurisdiction shall be exclusive, unless waived by PIM,
Prudential and the other holders from time to time of Notes (as applicable) in
writing, with respect to any action or proceeding brought by the Company against
any Purchaser or any holder of Notes. The Company hereby waives, to the full
extent permitted by law, any right to stay or to dismiss any action or
proceeding brought before said courts on the basis of forum non conveniens.

 

  11V. Acknowledgment of Notice.

The Required Lenders hereby acknowledge that the documents delivered by the
Company pursuant to paragraph 3(C)(1) shall constitute a Most Favored Lender
Notice under paragraph 5K for purposes of the modifications effected in the Bank
Credit Agreement as of the date of the amendment and restatement hereof.

[Remainder of page intentionally left blank. Next page is signature page.]

 

56



--------------------------------------------------------------------------------

Very truly yours, NORTHWEST PIPE COMPANY, an Oregon corporation By:  

 

Name:   Brian W. Dunham Title:   President and Chief Executive Officer

[Signature Page to Amended and Restated Note Purchase and Private Shelf
Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted as of the date first above written.
PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:  

 

    Vice President   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

 

    Vice President   PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:  

Prudential Investment Management, Inc.,

as Investment Manager

By:  

 

    Vice President  

[Signature Page to Amended and Restated Note Purchase and Private Shelf
Agreement]